
 
Exhibit 10.28
 

 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


The Laclede Group, Inc.

 

 
$25,000,000

 

 
3.31% Senior Notes due December 15, 2022

 

 
_____________

 
Note Purchase Agreement

 
_____________

 
Dated August 3, 2012

 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
 
 
 
 
 

 

 
 
Table of Contents
 
Section
Heading
 
Page
       
Section 1. Authorization of Notes
1
       
Section 2. Sale and Purchase of Notes
1
       
Section 3. Closing
1
       
Section 4. Conditions to Closing
2
       
Section 4.1. Representations and Warranties
2
 
Section 4.2. Performance; No Default
2
 
Section 4.3. Compliance Certificates
2
 
Section 4.4. Opinions of Counsel
2
 
Section 4.5. Purchase Permitted By Applicable Law, Etc.
3
 
Section 4.6. Sale of Other Notes
3
 
Section 4.7. Payment of Special Counsel Fees
3
 
Section 4.8. Private Placement Number
3
 
Section 4.9. Changes in Corporate Structure
3
 
Section 4.10. Funding Instructions
3
 
Section 4.11. Proceedings and Documents
4
     
Section 5. Representations and Warranties of The Company
4
       
Section 5.1. Organization; Power and Authority
4
 
Section 5.2. Authorization, Etc.
4
 
Section 5.3. Disclosure
4
 
Section 5.4. Organization and Ownership of Shares of Subsidiaries
5
 
Section 5.5. Financial Statements; Material Liabilities
5
 
Section 5.6. Compliance with Laws, Other Instruments, Etc.
5
 
Section 5.7. Governmental Authorizations, Etc.
6
 
Section 5.8. Litigation; Observance of Statutes and Orders
6
 
Section 5.9. Taxes
6
 
Section 5.10. Title to Property; Leases
6
 
Section 5.11. Licenses, Permits, Etc.
7
 
Section 5.12. Compliance with ERISA
7
 
Section 5.13. Private Offering by the Company
8
 
Section 5.14. Use of Proceeds; Margin Regulations
8
 
Section 5.15. Existing Indebtedness
8
 
Section 5.16. Foreign Assets Control Regulations, Etc.
9
 
Section 5.17. Status under Certain Statutes
10
     

 
-i-
 
 



Section 6. Representations of The Purchasers
10
       
Section 6.1. Purchase for Investment
10
 
Section 6.2. Source of Funds
10
   
Section 7. Information as to Company
12
       
Section 7.1. Financial and Business Information
12
 
Section 7.2. Officer’s Certificate
14
 
Section 7.3. Visitation
15
     
Section 8. Payment and Prepayment of The Notes
16
       
Section 8.1. Maturity
16
 
Section 8.2. Optional Prepayments with Make-Whole Amount
16
 
Section 8.3. Allocation of Partial Prepayments
16
 
Section 8.4. Maturity; Surrender, Etc.
16
 
Section 8.5. Purchase of Notes
16
 
Section 8.6. Make-Whole Amount
17
     
Section 9. Affirmative Covenants
18
       
Section 9.1. Compliance with Law
18
 
Section 9.2. Insurance
18
 
Section 9.3. Maintenance of Properties
19
 
Section 9.4. Payment of Taxes
19
 
Section 9.5. Corporate Existence, Etc.
19
 
Section 9.6. Books and Records
19
 
Section 9.7. Environmental Laws
19
 
Section 9.8. Subsidiaries
20
     
Section 10. Negative Covenants
21
       
Section 10.1. Transactions with Affiliates
21
 
Section 10.2. Merger, Consolidation, Etc.
22
 
Section 10.3. Line of Business
23
 
Section 10.4. Terrorism Sanctions Regulations
23
 
Section 10.5. Maximum Consolidated Capitalization Ratio
23
 
Section 10.6. Limitation on Liens
23
     
Section 11. Events of Default
24
     
Section 12. Remedies on Default, Etc
26
       
Section 12.1. Acceleration
26
 
Section 12.2. Other Remedies
26
 
Section 12.3. Rescission
26
 
Section 12.4. No Waivers or Election of Remedies, Expenses, Etc.
27



 
-ii-
 
 

Section 13. Registration; Exchange; Substitution of Notes
27
       
Section 13.1. Registration of Notes
27
 
Section 13.2. Transfer and Exchange of Notes
27
 
Section 13.3. Replacement of Notes
28
     
Section 14. Payments on Notes
28
       
Section 14.1. Place of Payment
28
 
Section 14.2. Home Office Payment
28
     
Section 15. Expenses, Etc.
29
       
Section 15.1. Transaction Expenses
29
 
Section 15.2. Survival
29
     
Section 16. Survival of Representations and Warranties; Entire Agreement
29
     
Section 17. Amendment and Waiver
30
       
Section 17.1. Requirements
30
 
Section 17.2. Solicitation of Holders of Notes
30
 
Section 17.3. Binding Effect, Etc
31
 
Section 17.4. Notes Held by Company, Etc.
31
     
Section 18. Notices
31
     
Section 19. Reproduction of Documents
31
     
Section 20. Confidential Information
32
     
Section 21. Substitution of Purchaser
33
     
Section 22. Miscellaneous
33
       
Section 22.1. Successors and Assigns
33
 
Section 22.2. Payments Due on Non-Business Days
33
 
Section 22.3. Accounting Terms
34
 
Section 22.4. Severability
34
 
Section 22.5. Construction, Etc.
34
 
Section 22.6. Counterparts
35
 
Section 22.7. Governing Law
35
 
Section 22.8. Jurisdiction and Process; Waiver of Jury Trial
35
     

 
 
-iii-
 
 

 
Schedule A
–
Information Relating to Purchasers
     
Schedule B
–
Defined Terms
     
Schedule 5.3
–
Disclosure Materials
     
Schedule 5.4
–
Subsidiaries of the Company and Ownership of Subsidiary Stock
     
Schedule 5.5
–
Financial Statements
     
Schedule 5.15
–
Existing Indebtedness
     
Schedule 9.8
–
Subsidiary Guarantors to Principal Credit Facilities
     
Exhibit 1
–
Form of 3.31% Senior Note due December 15, 2022
     
Exhibit 4.4(a)
–
Form of Opinion of Special Counsel for the Company
     
Exhibit 4.4(b)
–
Form of Opinion of Special Counsel for the Purchasers
     
Exhibit 9.8
–
Form of Subsidiary Guaranty Agreement



 
 
 
-iv-
 
 

 
The Laclede group, Inc.
720 Olive Street
Saint Louis, Missouri 63101

 

 
3.31% Senior Notes due December 15, 2022

 

 

 
August 3, 2012

 

 
To Each of The Purchasers Listed in
Schedule A Hereto:
 
Ladies and Gentlemen:
 
The Laclede Group, Inc., a Missouri corporation (the “Company”), agrees with
each of the purchasers whose names appear at the end hereof (each, a “Purchaser”
and, collectively, the “Purchasers”) as follows:
 
Section 1.
Authorization of Notes.

 
The Company will authorize the issue and sale of $25,000,000 aggregate principal
amount of its 3.31% Senior Notes due December 15, 2022 (the “Notes”, such term
to include any such notes issued in substitution therefor pursuant to Section
13). The Notes shall be substantially in the form set out in Exhibit 1. Certain
capitalized and other terms used in this Agreement are defined in Schedule B;
and references to a “Schedule” or an “Exhibit” are, unless otherwise specified,
to a Schedule or an Exhibit attached to this Agreement.
 
Section 2.
Sale and Purchase of Notes.

 
Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount specified
opposite such Purchaser’s name in Schedule A at the purchase price of 100% of
the principal amount thereof. The Purchasers’ obligations hereunder are several
and not joint obligations and no Purchaser shall have any liability to any
Person for the performance or non-performance of any obligation by any other
Purchaser hereunder.
 
Section 3.
Closing.

 
The execution and delivery of this Agreement will be made at the offices of
Chapman and Cutler LLP, 111 West Monroe, Chicago, Illinois 60603 on August 3,
2012 (the “Execution Date”).
 
 
-1-
 
 

The Laclede Group, Inc. Note Purchase Agreement

 
The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 West Monroe, Chicago, Illinois
60603, at 10:00 A.M., Chicago time, at a closing (the “Closing”) on December 14,
2012 or on such other Business Day thereafter on or prior to December 21, 2012
as may be agreed upon by the Company and the Purchasers. At the Closing the
Company will deliver to each Purchaser the Notes to be purchased by such
Purchaser in the form of a single Note (or such greater number of Notes in
denominations of at least $250,000 as such Purchaser may request) dated the date
of the Closing and registered in such Purchaser’s name (or in the name of its
nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company , with
wire instructions to be provided by the Company to the Purchaser at least three
Business Days prior to the Closing date in accordance with Section 4.10. If at
the Closing the Company shall fail to tender such Notes to any Purchaser as
provided above in this Section 3, or any of the conditions specified in Section
4 shall not have been fulfilled to such Purchaser’s satisfaction, such Purchaser
shall, at its election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights such Purchaser may have by reason
of such failure or such nonfulfillment.
 
Section 4.
Conditions to Closing.

 
Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:
 
    Section 4.1.Representations and Warranties. The representations and
warranties of the Company in this Agreement shall be correct when made and at
the time of the Closing.
 
    Section 4.2.Performance; No Default. The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at the Closing and after
giving effect to the issue and sale of the Notes (and the application of the
proceeds thereof as contemplated by Section 5.14) no Default or Event of Default
shall have occurred and be continuing.
 
    Section 4.3.Compliance Certificates.
 
    (a)Officer’s Certificate. The Company shall have delivered to such Purchaser
an Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
 
    (b)Secretary’s Certificate. The Company shall have delivered to such
Purchaser a certificate of its Secretary or Assistant Secretary, dated the date
of Closing, certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and this Agreement.
 
    Section 4.4.Opinions of Counsel. Such Purchaser shall have received opinions
in form and substance satisfactory to such Purchaser, dated the date of the
Closing (a) from Akin Gump
 
 
-2-
 
 

The Laclede Group, Inc. Note Purchase Agreement

Strauss Hauer & Feld LLP and Mark C. Darrell, General Counsel, counsel for the
Company, covering the matters set forth in Exhibit 4.4(a) and covering such
other matters incident to the transactions contemplated hereby as such Purchaser
or its counsel may reasonably request (and the Company hereby instructs its
counsel to deliver such opinion to the Purchasers) and (b) from Chapman and
Cutler LLP, the Purchasers’ special counsel in connection with such
transactions, substantially in the form set forth in Exhibit 4.4(b) and covering
such other matters incident to such transactions as such Purchaser may
reasonably request.
 
    Section 4.5.Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.
 
    Section 4.6.Sale of Other Notes. Contemporaneously with the Closing, the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in Schedule
A.
 
    Section 4.7.Payment of Special Counsel Fees. Without limiting the provisions
of Section 15.1, the Company shall have paid on or before the Closing the
reasonable fees, charges and disbursements of the Purchasers’ special counsel
referred to in Section 4.4 to the extent reflected in a detailed statement of
such counsel rendered to the Company at least one Business Day prior to the
Closing.
 
    Section 4.8.Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Notes.
 
    Section 4.9.Changes in Corporate Structure. The Company shall not have
changed its jurisdiction of incorporation or organization, as applicable, or
been a party to any merger or consolidation or succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of the most recent financial statements referred to in Schedule 5.5,
except as permitted under Section 10.2.
 
    Section 4.10.Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the bank
and account information specified in Section 3 including (i) the name and
address of the transferee bank, (ii) such transferee bank’s ABA number and (iii)
the account name and number into which the purchase price for the Notes is to be
deposited.
 
 
-3-
 
 

The Laclede Group, Inc. Note Purchase Agreement

 
    Section 4.11.Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.
 
Section 5.
Representations and Warranties of The Company.

 
The Company represents and warrants to each Purchaser that:
 
    Section 5.1.Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease and to transact the business it transacts
and proposes to transact, except, in each case, as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. The
Company has the corporate power and authority to execute and deliver this
Agreement and the Notes and to perform the provisions hereof and thereof.
 
    Section 5.2.Authorization, Etc. This Agreement and the Notes have been duly
authorized by all necessary corporate action on the part of the Company, and
this Agreement constitutes, and upon execution and delivery thereof each Note
will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
    Section 5.3.Disclosure. The Company, through its agents, J.P.Morgan
Securities LLC and U.S. Bancorp Investments, Inc., has delivered to each
Purchaser a copy of a Private Placement Memorandum, dated July 9, 2012 (the
“Memorandum”), relating to the transactions contemplated hereby. This Agreement,
the Memorandum and the documents, certificates or other writings delivered to
the Purchasers by or on behalf of the Company in connection with the
transactions contemplated hereby and identified in Schedule 5.3, and the
financial statements listed in Schedule 5.5 (this Agreement, the Memorandum and
such documents, certificates or other writings and such financial statements
delivered to each Purchaser prior to July 20, 2012 being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made; provided that, with respect to
projections, budgets and other estimates, the Company represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time. Except as disclosed in the Disclosure Documents, since
September 30,
 
 
-4-
 
 

The Laclede Group, Inc. Note Purchase Agreement

 
2011, there has been no change in the financial condition, operations, business
or properties of the Company or any of its Subsidiaries except changes that
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect.
 
    Section 5.4.Organization and Ownership of Shares of Subsidiaries. (a)
Schedule 5.4 is (except as noted therein) a complete and correct list of the
Company’s Subsidiaries, showing, as to each Subsidiary, the correct name
thereof, the jurisdiction of its organization, and the percentage of shares of
each class of its capital stock or similar equity interests outstanding owned by
the Company and each other Subsidiary.
 
    (b)All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Company or another Subsidiary free and clear of any Lien
(except as otherwise disclosed in Schedule 5.4).
 
    (c)Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact,
except, in each case, as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
 
    Section 5.5.Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All of said financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). As of the date of the execution and delivery of this Agreement,
the Company and its Subsidiaries do not have any Material liabilities that are
not disclosed on such financial statements or otherwise disclosed in the
Disclosure Documents. As of the date of Closing, the Company and its
Subsidiaries will not have any Material liabilities that are not disclosed on
the financial statements included, or are not otherwise disclosed in, the
Company’s then most recent Form 10-Q or, as applicable, the Form 10-K filed with
the SEC.
 
    Section 5.6.Compliance with Laws, Other Instruments, Etc. The execution and
delivery of this Agreement and the Notes and the performance by the Company of
the requirements of this Agreement and the Notes will not (i) contravene, result
in any breach of, or constitute a default under, or result in the creation of
any Lien in respect of any property of the Company or any Subsidiary under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement,
 
 
-5-
 
 

The Laclede Group, Inc. Note Purchase Agreement

 
lease, corporate charter or by-laws, or any other Material agreement or
instrument to which the Company or any Subsidiary is bound or by which the
Company or any Subsidiary or any of their respective properties may be bound or
affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (iii) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.
 
    Section 5.7.Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes.
 
    Section 5.8.Litigation; Observance of Statutes and Orders. (a) Except as
disclosed under “Item 1. Legal Proceedings” in Part II of the Company’s most
recent Form 10-Q included as part of the Disclosure Documents, there are no
actions, suits, investigations or proceedings pending or, to the knowledge of
the Company, threatened against or affecting the Company or any Subsidiary or
any property of the Company or any Subsidiary in any court or before any
arbitrator of any kind or before or by any Governmental Authority that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
 
    (b)Neither the Company nor any Subsidiary is (i) in default under any term
of any agreement or instrument to which it is a party or by which it is bound,
(ii) in violation of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority or (iii) in violation of any applicable
law, ordinance, rule or regulation of any Governmental Authority (including,
without limitation, Environmental Laws, the USA Patriot Act or any of the other
laws and regulations that are referred to in Section 5.16), which default or
violation, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
 
    Section 5.9.Taxes. The Company and its Subsidiaries have filed all Material
income tax returns that are required to have been filed in any jurisdiction, and
have paid all taxes shown to be due and payable on such returns and all other
taxes and assessments payable by them, to the extent such taxes and assessments
have become due and payable and before they have become delinquent, except for
any taxes and assessments (i) the amount of which is not individually or in the
aggregate Material or (ii) the amount, applicability or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The Federal income tax
liabilities of the Company and its Subsidiaries have been finally determined
(whether by reason of completed audits or the statute of limitations having run)
for all fiscal years up to and including the fiscal year ended September 30,
2008.
 
    Section 5.10.Title to Property; Leases. The Company and its Subsidiaries
have good and sufficient title to their respective Material properties,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by the Company or
any Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement,
 
 
-6-
 
 

The Laclede Group, Inc. Note Purchase Agreement

 
except for those defects in title and Liens that, individually or in the
aggregate, would not have a Material Adverse Effect. All Material leases are
valid and subsisting and are in full force and effect in all material respects.
 
    Section 5.11.Licenses, Permits, Etc. The Company and its Subsidiaries own or
possess all licenses, permits, franchises, authorizations, patents, copyrights,
proprietary software, service marks, trademarks and trade names, or rights
thereto, that are Material, without known conflict with the rights of others,
except for those conflicts that, individually or in the aggregate, would not
have a Material Adverse Effect.
 
    Section 5.12.Compliance with ERISA. (a) The Company and each ERISA Affiliate
have operated and administered each Plan (other than Multiemployer Plans) in
compliance with all applicable laws except for such instances of noncompliance
as have not resulted in and could not reasonably be expected to result in a
Material Adverse Effect. Neither the Company nor any ERISA Affiliate has
incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), except for such instances of liability as have not
resulted in and could not reasonably be expected to result in a Material Adverse
Effect and no event, transaction or condition has occurred or exists that would
reasonably be expected to result in the incurrence of any such liability by the
Company or any ERISA Affiliate, or in the imposition of any Lien on any of the
rights, properties or assets of the Company or any ERISA Affiliate, in either
case pursuant to Title I or IV of ERISA or to such penalty or excise tax
provisions or to section 401(a)(29) or 412 of the Code or section 4068 of ERISA,
other than such liabilities or Liens as would not be individually or in the
aggregate reasonably expected to result in a Material Adverse Effect.
 
    (b)The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by more than an amount that could be
reasonably expected to result in a Material Adverse Effect. The term “benefit
liabilities” has the meaning specified in section 4001 of ERISA and the terms
“current value” and “present value” have the meaning specified in section 3 of
ERISA.
 
    (c)The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate could be reasonably expected to result in a
Material Adverse Effect.
 
    (d)The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company and its Subsidiaries is not expected to have a Material
Adverse Effect.
 
 
-7-
 
 

The Laclede Group, Inc. Note Purchase Agreement

 
    (e)The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds used to pay the
purchase price of the Notes to be purchased by such Purchaser.
 
    Section 5.13.Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Notes or any similar securities for sale
to, or solicited any offer to buy any of the same from, or otherwise approached
or negotiated in respect thereof with, any person other than the Purchasers and
not more than 40 other Institutional Investors, each of which has been offered
the Notes at a private sale for investment. Neither the Company nor anyone
acting on its behalf has taken, or will take, any action that would subject the
issuance or sale of the Notes to the registration requirements of Section 5 of
the Securities Act or to the registration requirements of any securities or blue
sky laws of any applicable jurisdiction.
 
    Section 5.14.Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes as set forth under the heading “Summary of
Proposed Note Offering” of the Memorandum. No part of the proceeds from the sale
of the Notes hereunder will be used, directly or indirectly, for the purpose of
buying or carrying any margin stock within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System (12 CFR 221), or for the
purpose of buying or carrying or trading in any securities under such
circumstances as to involve the Company in a violation of Regulation X of said
Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220). Margin stock does not constitute more
than 15% of the value of the consolidated assets of the Company and its
Subsidiaries and the Company does not have any present intention that margin
stock will constitute more than 15% of the value of such assets. As used in this
Section, the terms “margin stock” and “purpose of buying or carrying” shall have
the meanings assigned to them in said Regulation U.
 
    Section 5.15.Existing Indebtedness. (a) Except as described therein,
Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Company and its Subsidiaries as of June 30, 2012 (including
a description of the obligors and obligees, principal amount outstanding and
collateral therefor, if any, and Guaranty thereof, if any), since which date
there has been no Material change in the amounts, interest rates, sinking funds,
installment payments or maturities of the Indebtedness of the Company or its
Subsidiaries (other than as permitted hereunder). Neither the Company nor any
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Indebtedness of the Company or such
Subsidiary and no event or condition exists with respect to any Indebtedness of
the Company or any Subsidiary the outstanding principal amount of which exceeds
$10,000,000 that would permit (or that with notice or the lapse of time, or
both, would permit) one or more Persons to cause such Indebtedness to become due
and payable before its stated maturity or before its regularly scheduled dates
of payment.
 
 
-8-
 
 

The Laclede Group, Inc. Note Purchase Agreement

 
    (b)Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company, except as specifically indicated in
Schedule 5.15.
 
    Section 5.16.Foreign Assets Control Regulations, Etc. (a) Neither the
Company nor any Controlled Entity is (i) a Person whose name appears on the list
of Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, U.S. Department of Treasury (“OFAC”) or a Person that is
otherwise subject to an OFAC Sanctions Program (an “OFAC Listed Person”) or (ii)
a department, agency or instrumentality of, or is otherwise controlled by or
acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or (y)
any Person, entity, organization, foreign country or regime that is subject to
any OFAC Sanctions Program (each OFAC Listed Person and each other Person,
entity, organization and government of a country described in clause (ii), a
“Blocked Person”).
 
    (b)No part of the proceeds from the sale of the Notes hereunder constitutes
or will constitute funds obtained on behalf of any Blocked Person or will
otherwise be used, directly by the Company or indirectly through any Controlled
Entity, in connection with any investment in, or any transactions or dealings
with, any Blocked Person or for investment in the Iranian energy sector (as
defined in Section 201 (1) of CISADA).
 
    (c)To the Company’s knowledge after making due inquiry, neither the Company
nor any Controlled Entity (i) is under investigation by any Governmental
Authority for, or has been charged with, or convicted of, money laundering, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes under any applicable law (collectively, “Anti-Money Laundering Laws”),
(ii) has been assessed civil penalties under any Anti-Money Laundering Laws or
(iii) has had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws. The Company has taken reasonable measures
appropriate to the circumstances (in any event as required by applicable law) to
ensure that the Company and each Controlled Entity is and will continue to be in
compliance with all applicable current and future Anti-Money Laundering Laws.
 
    (d)No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any illegal payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, official of any public international organization or
anyone else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage or for investment in the Iranian
energy sector (as defined in Section 201 (1) of CISADA). The Company has taken
reasonable measures appropriate to the circumstances (in any event as required
by applicable law) to ensure that the Company and each Controlled Entity is and
will continue to be in compliance with all applicable current and future
anti-corruption laws and regulations.
 
 
-9-
 
 

The Laclede Group, Inc. Note Purchase Agreement

 
Section 5.17.Status under Certain Statutes. Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, or the ICC Termination Act of 1995, as amended.
 
Section 6.
Representations of The Purchasers.

 
    Section 6.1.Purchase for Investment. Each Purchaser severally represents
that (i) it is an “accredited investor” (as defined in Rule 501(a)(1), (2), (3)
or (7) of Regulation D under the Securities Act and (ii) it is purchasing the
Notes for its own account or for one or more separate accounts maintained by
such Purchaser or for the account of one or more pension or trust funds and not
with a view to the distribution thereof, provided that the disposition of such
Purchaser’s or their property shall at all times be within such Purchaser’s or
their control. Each Purchaser understands that the Notes have not been
registered under the Securities Act and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes.
 
Each Purchaser severally represents that it has received and reviewed the
Disclosure Documents and has been furnished an opportunity to obtain any
additional information or documents concerning the Company and its Subsidiaries,
and their financial condition, operations, business or properties, necessary or
desirable to make an informed decision to purchase the Notes.
 
    Section 6.2.Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:
 
    (a) the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
 
    (b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
 
-10-
 
 

The Laclede Group, Inc. Note Purchase Agreement

 
    (c)the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
 
    (d)the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be related within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or
 
    (e)the Source constitutes assets of a “plan(s)” (within the meaning of
section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
 
    (f)the Source is a governmental plan; or
 
    (g)the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
 
    (h)the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
 
 
-11-
 
 

The Laclede Group, Inc. Note Purchase Agreement

 
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
 
Section 7.
Information as to Company.

 
    Section 7.1.Financial and Business Information. The Company shall deliver to
each holder of Notes that is an Institutional Investor:
 
    (a)Quarterly Statements — within 60 days (or such shorter period as is 15
days greater than the period applicable to the filing of the Company’s Quarterly
Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,
 
    (i)an unaudited consolidated balance sheet of the Company and its
Subsidiaries as of the end of such fiscal quarter, and
 
    (ii)the related unaudited consolidated statements of income and cash flows
for such fiscal quarter and for the portion of the Company’s fiscal year ended
at the end of such fiscal quarter,
 
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments and the absence of footnote disclosures, provided that delivery
within the time period specified above of copies of the Company’s Form 10-Q
prepared in compliance with the requirements therefor and filed with the SEC
shall be deemed to satisfy the requirements of this Section 7.1(a), and
provided, further, that the Company shall be deemed to have made such delivery
of such Form 10-Q if it shall have timely made such Form 10-Q available on
“EDGAR” and on its home page on the worldwide web (at the date of this Agreement
located at: http//www.thelacledegroup.com) and shall have given such holder
prior notice of such availability on EDGAR and on its home page in connection
with each delivery (such availability and notice thereof being referred to as
“Electronic Delivery”);
 
    (b)Annual Statements — within 105 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Annual Report
on Form 10-K (the “Form 10-K”) with the SEC regardless of whether the Company is
subject to the filing requirements thereof) after the end of each fiscal year of
the Company, duplicate copies of,
 
 
-12-
 
 

The Laclede Group, Inc. Note Purchase Agreement

 
    (i)an audited consolidated balance sheet of the Company and its Subsidiaries
as of the end of such fiscal year, and
 
    (ii)the related audited consolidated statements of income, retained earnings
and cash flows for such fiscal year, including notes thereto,
 
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
the delivery within the time period specified above of the Company’s Annual
Report on Form 10-K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the SEC shall be deemed to satisfy the requirements of this Section 7.1(b),
and provided, further, that the Company shall be deemed to have made such
delivery of such Form 10-K if it shall have timely made Electronic Delivery
thereof;
 
    (c)SEC and Other Reports — promptly upon their becoming available, one copy
of (i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to its principal lending banks as a whole (excluding
information sent to such banks in the ordinary course of administration of a
bank facility, such as information relating to pricing and borrowing
availability) or to its public securities holders generally, and (ii) each
regular or periodic report, each registration statement that shall have become
effective (without exhibits except as expressly requested by such holder), and
each final prospectus and all amendments thereto filed by the Company or any
Subsidiary with the SEC; provided that the Company or such Subsidiary shall be
deemed to have made such delivery of such reports if it shall have timely made
Electronic Delivery thereof;
 
    (d)Notice of Default or Event of Default — promptly, and in any event within
ten days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default, a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;
 
    (e)ERISA Matters — promptly, and in any event within ten days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
 
 
-13-
 
 

The Laclede Group, Inc. Note Purchase Agreement

 
    (i)with respect to any Plan, any reportable event, as defined in section
4043(c) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date hereof
that could be reasonably expected, individually or in the aggregate, to result
in liability that would have a Material Adverse Effect; or
 
    (ii)the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
 
    (iii)any event, transaction or condition that could result in the incurrence
of any liability by the Company or any ERISA Affiliate pursuant to Title I or IV
of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions, if such liability or
Lien, taken together with any other such liabilities or Liens then existing,
would reasonably be expected to have a Material Adverse Effect; and
 
    (f)Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including, but
without limitation, actual copies of the Company’s Form 10-Q and Form 10-K) or
relating to the ability of the Company to perform its obligations under this
Agreement and under the Notes as from time to time may be reasonably requested
by such holder of Notes.
 
    Section 7.2.Officer’s Certificate. Each set of financial statements
delivered to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer setting
forth (which, in the case of Electronic Delivery of any such financial
statements, shall be by separate concurrent delivery of such certificate to each
holder of Notes):
 
(a)Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Section 10.5 and Section 10.6, inclusive, during the quarterly
or annual period covered by the statements then being furnished (including with
respect to each such Section, where applicable, the calculations of the maximum
or minimum amount, ratio or percentage, as the case may be, permissible under
the terms of such Sections, and the calculation of the amount, ratio or
percentage then in existence); and
 
(b)Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its
 
 
-14-
 
 

The Laclede Group, Inc. Note Purchase Agreement

 
Subsidiaries from the beginning of the quarterly or annual period covered by the
statements then being furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists, specifying the nature and period of
existence thereof and what action the Company shall have taken or proposes to
take with respect thereto.
 
    Section 7.3.Visitation. The Company shall permit the representatives of each
holder of Notes that is an Institutional Investor:
 
    (a)No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with the Company’s officers,
and, with the consent of the Company (which consent will not be unreasonably
withheld) to visit the other offices and properties of the Company and each
Subsidiary, all during the Company’s normal business hours ; provided, however,
that so long as no Default or Event of Default then exists, the holders,
collectively, shall be permitted to make no more than two such visits during any
fiscal year;
 
    (b)Default — if a Default or Event of Default then exists, at the reasonable
expense of the Company to visit and inspect any of the offices or properties of
the Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested; provided that in the case of any discussion or meeting with the
independent public accountants, only if the Company has been given the
opportunity to participate in such discussion; and
 
    (c)Restrictions Related to Safety and Confidentiality — notwithstanding the
foregoing, the Company reserves the right to restrict access to any of its or
its Subsidiaries’ facilities in accordance with reasonably adopted procedures
relating to safety and security and the Company nor any of its Subsidiaries
shall be required to disclose to the holders of the Notes or any agents or
representatives thereof any information that is the subject of attorney-client
privilege or attorney work-product privilege properly asserted by the Company or
any of its Subsidiaries to prevent the loss of such privilege in connection with
such information or that is prevented from disclosure pursuant to a
confidentiality agreement with any non-Affiliate (provided that the Company
agrees to use commercially reasonable efforts to obtain consent from the party
in whose favor the obligation of confidentiality was made to permit disclosure
of the relevant information, subject to customary nondisclosure restrictions
applicable to the holders of the Notes, as applicable, and that the Company has
received a written opinion of counsel confirming that disclosure of such
information without consent from such other contractual party would constitute a
breach of such agreement).
 
 
-15-
 
 

The Laclede Group, Inc. Note Purchase Agreement

Section 8.
Payment and Prepayment of The Notes.

 
    Section 8.1.Maturity. As provided therein, the entire unpaid principal
balance of the Notes shall be due and payable on the stated maturity date
thereof.
 
    Section 8.2.Optional Prepayments with Make-Whole Amount. The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, the Notes, in an amount not less than 5% of the aggregate
principal amount of the Notes then outstanding in the case of a partial
prepayment, at 100% of the principal amount so prepaid, plus the Make-Whole
Amount determined for the prepayment date with respect to such principal amount.
The Company will give each holder of Notes written notice of each optional
prepayment under this Section 8.2 not less than 30 days and not more than 60
days prior to the date fixed for such prepayment. Each such notice shall specify
such date (which shall be a Business Day), the aggregate principal amount of the
Notes to be prepaid on such date, the principal amount of each Note held by such
holder to be prepaid (determined in accordance with Section 8.3), and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid, and shall be accompanied by a certificate of a Senior Financial
Officer as to the estimated Make-Whole Amount due in connection with such
prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation. Two Business Days
prior to such prepayment, the Company shall deliver to each holder of Notes a
certificate of a Senior Financial Officer specifying the calculation of such
Make-Whole Amount as of the specified prepayment date.
 
    Section 8.3.Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.
 
    Section 8.4.Maturity; Surrender, Etc. In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any. From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Company and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.
 
    Section 8.5.Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to an offer to purchase made by the Company or an
Affiliate pro rata to the holders of all Notes at the time outstanding upon the
same terms and conditions. Any such offer shall provide each holder with
sufficient information to enable it to make an informed decision with respect to
such offer, and shall remain open for at least 10 Business Days. If the holders
of more than 25% of the principal amount of the Notes then
 
 
-16-
 
 

The Laclede Group, Inc. Note Purchase Agreement

 
outstanding accept such offer, the Company shall promptly notify the remaining
holders of such fact and the expiration date for the acceptance by holders of
Notes of such offer shall be extended by the number of days necessary to give
each such remaining holder at least 10 Business Days from its receipt of such
notice to accept such offer. The Company will promptly cancel all Notes acquired
by it or any Affiliate pursuant to any payment, prepayment or purchase of Notes
pursuant to any provision of this Agreement and no Notes may be issued in
substitution or exchange for any such Notes.
 
    Section 8.6.Make-Whole Amount. “Make-Whole Amount” means, with respect to
any Note, an amount equal to the excess, if any, of the Discounted Value of the
Remaining Scheduled Payments with respect to the Called Principal of such Note
over the amount of such Called Principal, provided that the Make-Whole Amount
may in no event be less than zero. For the purposes of determining the
Make-Whole Amount, the following terms have the following meanings:
 
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.
 
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
 
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
.50% over the yield to maturity implied by (i) the yields reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on the run U.S. Treasury
securities having a maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date, or (ii) if such yields are not reported as
of such time or the yields reported as of such time are not ascertainable
(including by way of interpolation), the Treasury Constant Maturity Series
Yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for U.S. Treasury securities having a constant maturity
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date.
 
In the case of each determination under clause (i) or clause (ii), as the case
may be, of the preceding paragraph, such implied yield will be determined, if
necessary, by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between (1) the applicable U.S. Treasury security with the maturity
closest to and greater than such Remaining Average
 
 
-17-
 
 

The Laclede Group, Inc. Note Purchase Agreement

 
Life and (2) the applicable U.S. Treasury security with the maturity closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.
 
“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing (i)
such Called Principal into (ii) the sum of the products obtained by multiplying
(a) the principal component of each Remaining Scheduled Payment with respect to
such Called Principal by (b) the number of years (calculated to the nearest
one-twelfth year) that will elapse between the Settlement Date with respect to
such Called Principal and the scheduled due date of such Remaining Scheduled
Payment.
 
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or Section 12.1.
 
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to Section
12.1, as the context requires.
 
Section 9.
Affirmative Covenants.

 
The Company covenants that from and after the Execution Date and so long as any
of the Notes are outstanding:
 
    Section 9.1.Compliance with Law. Without limiting Section 10.4, the Company
will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, Environmental Laws, the USA
Patriot Act and the other laws and regulations that are referred to in Section
5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
    Section 9.2. Insurance. The Company will and will cause each of its
Subsidiaries to maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms
 
 
-18-
 
 

The Laclede Group, Inc. Note Purchase Agreement

 
and in such amounts (including deductibles, co-insurance and self-insurance, if
adequate reserves are maintained with respect thereto) as is customary in the
case of entities of established reputations engaged in the same or a similar
business and similarly situated.
 
    Section 9.3.Maintenance of Properties. The Company will and will cause each
of its Subsidiaries to maintain and keep, or cause to be maintained and kept,
their respective properties in good repair, working order and condition (other
than ordinary wear and tear and damage by casualty), so that the business
carried on in connection therewith may be properly conducted at all times,
provided that this Section shall not prevent the Company or any Subsidiary from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
    Section 9.4.Payment of Taxes. The Company will and will cause each of its
Subsidiaries to file all income tax or similar tax returns required to be filed
in any jurisdiction and to pay and discharge all taxes shown to be due and
payable on such returns and all other taxes, assessments, governmental charges,
or levies payable by any of them, to the extent the same have become due and
payable and before they have become delinquent, provided that neither the
Company nor any Subsidiary need pay any such tax, assessment, charge or levy if
(i) the amount, applicability or validity thereof is contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary or (ii) the
nonpayment of all such taxes, assessments, charges and levies in the aggregate
would not reasonably be expected to have a Material Adverse Effect.
 
    Section 9.5.Corporate Existence, Etc. Subject to Section 10.2, the Company
will at all times preserve and keep in full force and effect its corporate
existence. Subject to Sections 10.2 and 10.6 the Company will at all times
preserve and keep in full force and effect the corporate existence of each of
its Subsidiaries (unless merged into the Company or a Wholly-Owned Subsidiary)
and all rights and franchises of the Company and its Subsidiaries unless, in the
good faith judgment of the Company, the termination of or failure to preserve
and keep in full force and effect such corporate existence, right or franchise
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
    Section 9.6.Books and Records. The Company will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over the Company or such Subsidiary, as the case may
be.
 
    Section 9.7.Environmental Laws. The Company will, and will cause each of its
Subsidiaries to, (i) comply in all material respects with all applicable
Environmental Laws and obtain and comply in all material respects with and
maintain any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, except to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, and (ii) comply in all material respects with all lawful orders and
directives of all
 
 
-19-
 
 

The Laclede Group, Inc. Note Purchase Agreement

 
Governmental Authorities regarding Environmental Laws, except to the extent that
the same are being contested in good faith by appropriate proceedings or to the
extent the failure to conduct or complete any of the foregoing could not
reasonably be expected to have a Material Adverse Effect.
 
    Section 9.8.Subsidiaries. (a) The Company will ensure that at all times each
Subsidiary that has outstanding a Guaranty with respect to any Indebtedness of
the Company outstanding under any Principal Credit Facility (or is otherwise a
borrower under, co-obligor on, or jointly liable with respect to, any such
Indebtedness outstanding under a Principal Credit Facility) is a Subsidiary
Guarantor. As of the date hereof, the only Subsidiary Guarantors are listed on
Schedule 9.8 hereto.
 
    (b)The Company will cause each Subsidiary which is or becomes a Subsidiary
Guarantor to execute and deliver a Subsidiary Guaranty Agreement, substantially
in the form of Exhibit 9.8 or otherwise in a form reasonably acceptable to the
Required Holders, and to provide, together with an executed copy thereof, the
following to each holder of a Note:
 
    (1)such documents and evidence with respect to such Subsidiary Guarantor as
any holder may reasonably request in order to establish the existence and good
standing of such Subsidiary Guarantor and evidence that the board of directors
of such Subsidiary Guarantor has adopted resolutions authorizing the execution
and delivery of the Subsidiary Guaranty Agreement to which such Subsidiary
Guarantor is a party, such resolutions, where required by applicable law, shall
include a description of the relevant Subsidiary Guarantor corporate benefit,
 
    (2)evidence of compliance with such Subsidiary Guarantor’s outstanding debt
instruments in the form of (i) a compliance certificate from such Subsidiary
Guarantor to the effect that such Subsidiary Guarantor has complied with all
material terms and conditions of its outstanding debt instruments, (ii) consents
or approvals required of the holder or holders of any Lien, and/or (iii)
required amendments of agreements pursuant to which any Lien may have been
issued, all as may be reasonably deemed necessary by the holders to permit the
execution and delivery of the Subsidiary Guaranty Agreement, in a form
reasonably acceptable to the holders of Notes, to which such Subsidiary
Guarantor is a party,
 
    (3)an opinion of counsel (which opinion and counsel shall be reasonably
satisfactory to the Required Holders) to the effect that (i) such Subsidiary
Guarantor is a corporation, duly incorporated, validly existing and in good
standing, if applicable, under the laws of its jurisdiction of incorporation,
has the corporate power and the corporate authority to execute and perform the
Subsidiary Guaranty Agreement to which such Subsidiary Guarantor is a party,
(ii) the Subsidiary Guaranty Agreement to which such Subsidiary Guarantor is a
party has been duly authorized to be executed and delivered by proper corporate
action on the part of such Subsidiary Guarantor, has been executed by an
authorized officer of such Subsidiary Guarantor and constitutes the legal, valid
and binding contract and agreement of such Subsidiary Guarantor enforceable
against such Subsidiary Guarantor in accordance with its terms, subject to
corporate benefit,
 
 
-20-
 
 

The Laclede Group, Inc. Note Purchase Agreement

 
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors’ rights generally, and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law), (iii) no approval, consent or withholding of objection on the
part of, or filing, registration or qualification with, any governmental body,
is necessary under the laws of its jurisdiction of incorporation as a condition
to the lawful execution and delivery of the Subsidiary Guaranty Agreement to
which such Subsidiary Guarantor is a party, and (v) the obligations of such
Subsidiary Guarantor under the Subsidiary Guaranty Agreement to which such
Subsidiary Guarantor is a party shall rank at least pari passu in priority of
payment with all other unsecured Indebtedness (actual or contingent) of such
Subsidiary Guarantor.
 
All fees and expenses of the holders, including, without limitation, reasonable
attorney’s fees, incurred in connection with the execution and delivery of any
Subsidiary Guaranty Agreement and the related agreements and opinions described
above shall be borne by the Company.
 
    (c)Subject and subordinate to the requirements of Section 9.8(a), at the
election of the Company and by written notice to each holder of Notes, any
Subsidiary Guarantor may be discharged from all of its obligations and
liabilities under its Subsidiary Guaranty Agreement and shall be automatically
released from its obligations thereunder without the need for the execution or
delivery of any other document by the holders or any other Person, provided, in
each case, that (i) after giving effect to such release no Default or Event of
Default shall have occurred and be continuing, (ii) that no amount is then due
and payable under such Subsidiary Guaranty Agreement, (iii) if any fee or other
form of consideration is given to any holder of Indebtedness of the Company
expressly for the purpose of such release, holders of Notes shall receive
equivalent consideration, and (iv) each holder of Notes shall have received a
certificate of a Responsible Officer to the foregoing effect and setting forth
the information (including reasonably detailed computations) reasonably required
to establish compliance with the foregoing requirements.
 
Section 10.
Negative Covenants.

 
The Company covenants that so long as any of the Notes are outstanding:
 
    Section 10.1.Transactions with Affiliates. The Company will not, and it will
not cause or permit any Subsidiary to, enter into or be a party to any
transaction or arrangement with any Affiliate (including, without limitation,
the purchase from, sale to or exchange of property with, or the rendering of any
service by or for, any Affiliate), except in the ordinary course of business and
pursuant to the reasonable requirements of the Company’s or such Subsidiary’s
business and upon fair and reasonable terms no less favorable to the Company or
such Subsidiary than would be obtained in a comparable arm’s-length transaction
with a Person not an Affiliate; provided that the foregoing restrictions shall
not apply to: (i) any issuances of stock to the Company, (ii) payment of any
lawful distributions on its issued stock, and (iii) payment or grant of
reasonable compensation, benefits and indemnities to any director, officers,
employee or agent of the Company or any Subsidiary. Notwithstanding the
foregoing, nothing in this Section 10.1 shall restrict transactions with any
Affiliate that have been approved by or are entered into pursuant to any orders
or decisions of any Governmental Authority having jurisdiction over the Company
or
 
 
-21-
 
 

The Laclede Group, Inc. Note Purchase Agreement

 
any of its Subsidiaries, including without limitation the Federal Energy
Regulatory Commission or the MoPSC (or any successor commission or
organization).
 
    Section 10.2.Merger, Consolidation, Etc. (a) The Company will not, and will
not permit any Subsidiary Guarantor to, consolidate with or merge with any other
Person or convey, transfer or lease all or substantially all of its assets in a
single transaction or series of transactions to any Person unless:
 
    (i)the successor formed by such consolidation or the survivor of such merger
or the Person that acquires by conveyance, transfer or lease all or
substantially all of the assets of the Company or such Subsidiary Guarantor as
an entirety, as the case may be, shall be a solvent corporation or limited
liability company organized and existing under the laws of the United States or
any State thereof (including the District of Columbia), and, if the Company or
such Subsidiary Guarantor is not such corporation or limited liability company,
such corporation or limited liability company shall have executed and delivered
to each holder of any Notes its assumption of the due and punctual performance
and observance of each covenant and condition of, in the case of the Company,
this Agreement and the Notes and, in the case of a Subsidiary Guarantor, the
related Subsidiary Guaranty Agreement; and
 
    (ii)immediately before and immediately after giving effect to such
transaction, no Default or Event of Default shall have occurred and be
continuing.
 
    (b)The Company will not, and will not cause or permit any Subsidiary to, (A)
sell, assign, lease, transfer, abandon or otherwise dispose of any of its
property (including, without limitation, any shares of Capital Stock or other
equity interests of a Subsidiary owned by the Company or another Subsidiary) or
(B) issue, sell or otherwise dispose of any shares of Capital Stock or other
equity interests of any Subsidiary; provided, however, that the Company and each
Subsidiary may sell, assign, lease, transfer, abandon or otherwise dispose of
(1) any of its natural gas inventory or past-due accounts receivable in the
ordinary course of business, (2) any of its property to the Company or any
Subsidiary, provided that, if at any time more than ten percent (10%) of the
consolidated assets of the Company and all of its Subsidiaries are transferred
from the Company to a Subsidiary, such Subsidiary shall then execute a guaranty
agreement with respect to the Company’s obligations hereunder in a form
reasonably acceptable to the Required Holders, (3) any of the property subject
to the Mortgage, as may be permitted to be sold, assigned, leased, transferred,
abandoned or otherwise disposed of under said Mortgage and (4) any of its other
property (whether in one transaction or a series of transactions) so long as the
value of such property sold, assigned, leased, transferred, abandoned or
otherwise disposed of in any fiscal year under this subsection (4) (including in
connection with the Permitted Securitization) shall not exceed ten percent (10%)
of the consolidated assets of the Company and all of its Subsidiaries as
determined on a consolidated basis as of the last day of the immediately
preceding fiscal year; and provided further, however, that nothing in this
Agreement shall limit or restrict the Company’s use of financial instruments or
natural gas contracts under its gas supply risk management program.
 
 
-22-
 
 

The Laclede Group, Inc. Note Purchase Agreement

 
To the extent that the proceeds consisting of cash of any transfer described in
clause (4) above to a Person other than the Company or Subsidiary is applied to
a Debt Prepayment Application or to a Property Reinvestment Application within
twelve (12) months after such transfer, then such transfer (or, if less than all
such proceeds is applied as contemplated hereinabove, the pro rata percentage
thereof which corresponds to the proceeds so applied), only for the purpose of
determining compliance with clause (4) above of Section 10.2(b) as of any date,
shall be deemed not to be a transfer.
 
In the event of a Debt Prepayment Application, the Company shall offer to prepay
on a date not less than 30 days or more than 60 days a pro rata portion of such
Notes, such pro rata portion of the Notes to be calculated by multiplying (A)
the aggregate amount of such proceeds to be so used in such repayment or
prepayment of unsubordinated Indebtedness (including the Notes) by (B) a
fraction, the numerator of which is the aggregate principal amount of the Notes
outstanding and the denominator of which is the aggregate principal amount of
all unsubordinated Indebtedness of the Company and its Subsidiaries outstanding
then being paid (including the Notes, but excluding Indebtedness owing to the
Company, any of its Subsidiaries or any Affiliate which the Company directly or
indirectly controls, and in each case calculated immediately prior to such
repayment or prepayment); provided further, however, that any prepayment of the
Notes pursuant to any such offer shall in all cases be at par together with
accrued interest but without any make-whole, premium, penalty or Make-Whole
Amount whatsoever or howsoever described. Such offer shall require each holder
to accept or reject such offer with 20 days and the failure to accept or reject
such offer shall be deemed a rejection.
 
    Section 10.3.Line of Business. The Company will not and will not permit any
Subsidiary to engage in any business if, as a result, the general nature of the
business and reasonable extensions thereof in which the Company and its
Subsidiaries, taken as a whole, would then be engaged would be substantially
changed from the general nature of the business in which the Company and its
Subsidiaries, taken as a whole, are engaged on the date of this Agreement as
described in the Memorandum.
 
    Section 10.4.Terrorism Sanctions Regulations. The Company will not and will
not permit any Controlled Entity to (a) become a Blocked Person or (b) have any
investments in or engage in any dealings or transactions with any Blocked Person
except in accordance with applicable law and in a manner where such investments,
transactions or dealings would not cause the purchase, holding or receipt of any
payment or exercise of any rights in respect of any Note by the holder thereof
to be in violation of any laws or regulations administered by OFAC.
 
    Section 10.5.Maximum Consolidated Capitalization Ratio. The Company will at
all times have a Consolidated Capitalization Ratio of not more than seventy
percent (70%).
 
    Section 10.6.Limitation on Liens. The Company will not, and will not cause
or permit any Subsidiary to, create, incur or assume, or suffer to be incurred
or to exist, any Lien on any of its property, whether now owned or hereafter
acquired, or upon any income or profits therefrom, except for Permitted Liens.
 
 
-23-
 
 

The Laclede Group, Inc. Note Purchase Agreement

 
Section 11.
Events of Default.

 
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
 
    (a)the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
 
    (b)the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or
 
    (c)the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Sections 10.1, 10.2, 10.5 and 10.6; or
 
    (d)the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a), (b) and (c))
and such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) the
Company receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or
 
    (e)any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; or
 
    (f)(i) the Company or any Significant Subsidiary is in default (as principal
or as guarantor or other surety) in the payment of any principal of or premium
or make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least $25,000,000 beyond any period of grace
provided with respect thereto, or (ii) the Company or any Significant Subsidiary
is in default in the performance of or compliance with any term of any evidence
of any Indebtedness in an aggregate outstanding principal amount of at least
$25,000,000 or of any mortgage, indenture or other agreement relating thereto or
any other condition exists, and as a consequence of such default or condition
such Indebtedness has become, or has been declared due and payable before its
stated maturity or before its regularly scheduled dates of payment; or
 
    (g)the Company or any Significant Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due, (ii)
files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
 
 
-24-
 
 

The Laclede Group, Inc. Note Purchase Agreement

 
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
 
    (h)a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company or any of its Significant
Subsidiaries, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company or any of its
Significant Subsidiaries, or any such petition shall be filed against the
Company or any of its Significant Subsidiaries and such petition shall not be
dismissed within 60 days; or
 
    (i)a final judgment or judgments for the payment of money aggregating in
excess of $25,000,000 are rendered against one or more of the Company and its
Significant Subsidiaries and which judgments are not, within 60 days after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 60 days after the expiration of such stay; or
 
    (j)if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $25,000,000, (iv) the Company or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (v) the Company or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (vi) the Company or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Company or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, would reasonably be expected to have a
Material Adverse Effect.
 
As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.
 
 
-25-
 
 

The Laclede Group, Inc. Note Purchase Agreement

 
Section 12.
Remedies on Default, Etc.

 
    Section 12.1.Acceleration. (a) If an Event of Default with respect to the
Company described in Section 11(g) or (h) (other than an Event of Default
described in clause (i) of Section 11(g) or clause (vi) of Section 11(g) by
virtue of the fact that such clause encompasses clause (i) of Section 11(g)) has
occurred, all the Notes then outstanding shall automatically become immediately
due and payable.
 
    (b)If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.
 
    (c)If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.
 
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
 
    Section 12.2.Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or by law or
otherwise.
 
    Section 12.3.Rescission. At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the Required Holders, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest of the Notes, at the
Default Rate, (b) neither the Company nor any other Person shall have paid any
amounts which have become due solely
 
 
-26-
 
 

The Laclede Group, Inc. Note Purchase Agreement

 
by reason of such declaration, (c) all Events of Default and Defaults, other
than non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and (d)
no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this Section
12.3 will extend to or affect any subsequent Event of Default or Defaults or
impair any right consequent thereon.
 
    Section 12.4.No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Company under Section 15, the Company will pay to the holder
of each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.
 
Section 13.
Registration; Exchange; Substitution of Notes.

 
    Section 13.1.Registration of Notes. The Company shall keep at its principal
executive office or shall otherwise cause to be kept, a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.
 
    Section 13.2.Transfer and Exchange of Notes. Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(iii)), for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit 1. Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
 
 
-27-
 
 

The Laclede Group, Inc. Note Purchase Agreement

 
transferred in denominations of less than $250,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $250,000. Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representation set forth in Section 6.2.
 
    Section 13.3.Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
 
    (a)in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
 
    (b)in the case of mutilation, upon surrender and cancellation thereof,
 
within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.
 
Section 14.
Payments on Notes.

 
    Section 14.1.Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in Saint Louis, Missouri at the principal office of UMB
Bank & Trust, N.A. in such jurisdiction. The Company may at any time, by notice
to each holder of a Note, change the place of payment of the Notes so long as
such place of payment shall be either the principal office of the Company in
such jurisdiction or the principal office of a bank or trust company in such
jurisdiction.
 
    Section 14.2.Home Office Payment. So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, and interest
by the method and at the address specified for such purpose below such
Purchaser’s name in Schedule A, or by such other method or at such other address
as such Purchaser shall have from time to time specified to the Company in
writing for such purpose, without the presentation or surrender of such Note or
the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1. Prior to any sale or other disposition
of any Note held by a Purchaser
 
 
-28-
 
 

The Laclede Group, Inc. Note Purchase Agreement

 
or its nominee, such Purchaser will, at its election, either endorse thereon the
amount of principal paid thereon and the last date to which interest has been
paid thereon or surrender such Note to the Company in exchange for a new Note or
Notes pursuant to Section 13.2. The Company will afford the benefits of this
Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 14.2.
 
Section 15.
Expenses, Etc.

 
    Section 15.1.Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other holder of a Note in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of this Agreement or the Notes (whether or not such amendment, waiver or consent
becomes effective), including, without limitation: (a) the costs and expenses
incurred in enforcing or defending (or determining whether or how to enforce or
defend) any rights under this Agreement or the Notes or in responding to any
subpoena or other legal process or informal investigative demand issued in
connection with this Agreement or the Notes, or by reason of being a holder of
any Note, (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Company or any
Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes and (c) the costs and expenses
incurred in connection with the initial filing of this Agreement and all related
documents and financial information with the SVO, provided that such costs and
expenses under this clause (c) shall not exceed $3,000. The Company will pay,
and will save each Purchaser and each other holder of a Note harmless from, all
claims in respect of any fees, costs or expenses if any, of brokers and finders
(other than those, if any, retained by a Purchaser or other holder in connection
with its purchase of the Notes).
 
    Section 15.2.Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement or the Notes, and the termination of
this Agreement.
 
Section 16.
Survival of Representations and Warranties; Entire Agreement.

 
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement and the Notes
embody the entire agreement and understanding between each Purchaser and the
Company and supersede all prior agreements and understandings relating to the
subject matter hereof.
 
 
-29-
 
 

The Laclede Group, Inc. Note Purchase Agreement

 
Section 17.
Amendment and Waiver.

 
    Section 17.1.Requirements. This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Company and the Required Holders, except that (a) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term
(as it is used therein), will be effective as to any Purchaser unless consented
to by such Purchaser in writing, and (b) no such amendment or waiver may,
without the written consent of the Company and the holder of each Note at the
time outstanding affected thereby, (i) subject to the provisions of Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of interest or of the Make-Whole Amount on, the
Notes, (ii) change the percentage of the principal amount of the Notes the
holders of which are required to consent to any such amendment or waiver, or
(iii) amend any of Sections 8, 11(a), 11(b), 12, 17 or 20.
 
    Section 17.2.Solicitation of Holders of Notes.
 
       (a)Solicitation. The Company will provide each holder of Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.
 
       (b)Payment. The Company will not directly or indirectly pay or cause to
be paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of Notes as consideration for or as an inducement to the entering into by
any holder of Notes of any waiver or amendment of any of the terms and
provisions hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder of Notes then outstanding even if such holder did
not consent to such waiver or amendment.
 
       (c)Consent in Contemplation of Transfer. Any consent made pursuant to
this Section 17.2 by the holder of any Note that has transferred or has agreed
to transfer such Note to the Company, any Subsidiary or any Affiliate of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such transferring holder.
 
 
-30-
 
 

The Laclede Group, Inc. Note Purchase Agreement

 
    Section 17.3.Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and the holder of any Note nor any delay in exercising any rights hereunder or
under any Note shall operate as a waiver of any rights of any holder of such
Note. As used herein, the term “this Agreement” and references thereto shall
mean this Agreement (including, without limitation, the Schedules and Exhibits
hereto) as it may from time to time be amended or supplemented.
 
    Section 17.4.Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.
 
Section 18.
Notices.

 
All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy or electronic mail (to those recipients who have provided
email addresses specifically for such purpose to the other parties hereto) if
the sender on the same day sends a confirming copy of such notice by a
recognized overnight delivery service (charges prepaid), or (b) by registered or
certified mail with return receipt requested (postage prepaid), or (c) by a
recognized overnight delivery service (with charges prepaid). Any such notice
must be sent:
 
    (i)if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,
 
    (ii)if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or
 
    (iii)if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the Treasurer, with a copy to the attention
of the General Counsel, or at such other address as the Company shall have
specified to the holder of each Note in writing.
 
Notices under this Section 18 will be deemed given only when actually received.
 
Section 19.
Reproduction of Documents.

 
This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received
 
 
-31-
 
 

The Laclede Group, Inc. Note Purchase Agreement

 
by any Purchaser at the Closing (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser, may be reproduced by such Purchaser by any photographic,
photostatic, electronic, digital, or other similar process and such Purchaser
may destroy any original document so reproduced. The Company agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Company or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.
 
Section 20.
Confidential Information.

 
For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure, (b)
subsequently becomes publicly known through no act or omission by such Purchaser
or any person acting on such Purchaser’s behalf, (c) otherwise becomes known to
such Purchaser other than through disclosure by the Company or any Subsidiary or
(d) constitutes financial statements delivered to such Purchaser under Section
7.1 that are otherwise publicly available. Each Purchaser will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by such Purchaser in good faith to protect confidential information of
third parties delivered to such Purchaser, provided that such Purchaser may
deliver or disclose Confidential Information to (i) its directors, trustees,
officers, employees, agents, attorneys and affiliates (to the extent such
disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (v) any Person
from which it offers to purchase any security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20), (vi) any Governmental Authority
having jurisdiction over such Purchaser, (vii) the NAIC or the SVO or, in each
case, any similar organization, or any nationally recognized rating agency that
requires access to information about such Purchaser’s investment portfolio, or
(viii) any other Person to which such delivery or disclosure is necessary (w) to
effect compliance with any law, rule, regulation or order applicable to such
Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser is a party or (z) if an
Event of Default has occurred and is continuing, to the extent such Purchaser
may reasonably determine such delivery and disclosure to be necessary
 
 
-32-
 
 

The Laclede Group, Inc. Note Purchase Agreement

 
in the enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes and this Agreement. Notwithstanding anything to the contrary,
prior to any Purchaser making any permitted disclosure described in clause (x)
above (or clause (vi) above but only to the extent such request or demand is
specifically targeted at the Company or otherwise arising out of the
transactions contemplated hereby), to the extent not prohibited by law or
regulation such Purchaser shall use its reasonable efforts to promptly notify
the Company in writing and shall use its reasonable efforts to assist the
Company (at the Company’s sole expense) to protest and/or challenge any such
required or requested disclosures. Each holder of a Note, by its acceptance of a
Note, will be deemed to have agreed to be bound by and to be entitled to the
benefits of this Section 20 as though it were a party to this Agreement. On
reasonable request by the Company in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying the provisions of this Section 20.
 
Section 21.
Substitution of Purchaser.

 
Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of Notes under this Agreement.
 
Section 22.
Miscellaneous.

 
    Section 22.1.Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.
 
    Section 22.2.Payments Due on Non-Business Days. Anything in this Agreement
or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.4 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), any payment of principal of
or Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next
 
 
-33-
 
 

The Laclede Group, Inc. Note Purchase Agreement

 
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.
 
    Section 22.3.Accounting Terms. All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP. Notwithstanding the foregoing, if the Company notifies the holders of
Notes that, in the Company’s reasonable opinion, or if the Required Holders
notify the Company that, in the Required Holders’ reasonable opinion, as a
result of changes in GAAP from time to time (“Subsequent Changes”), any of the
covenants contained in Sections 10.5 or 10.6 or any of the defined terms used
therein, no longer apply as intended such that such covenants are materially
more or less restrictive to the Company than are such covenants immediately
prior to giving effect to such Subsequent Changes, the Company and the holders
of Notes shall negotiate in good faith to reset or amend such covenants or
defined terms so as to negate such Subsequent Changes, or to establish
alternative covenants or defined terms. Until the Company and the Required
Holders so agree to reset, amend or establish alternative covenants or defined
terms, the covenants contained in Sections 10.5 and 10.6, together with the
relevant defined terms, shall continue to apply and compliance therewith shall
be determined assuming that the Subsequent Changes shall not have occurred
(“Static GAAP”). During any period that compliance with any covenants shall be
determined pursuant to Static GAAP, the Company shall include relevant
reconciliations in reasonable detail between GAAP and Static GAAP with respect
to the applicable covenant compliance calculations contained in each certificate
of a Senior Financial Officer delivered pursuant to Section 7.2 during such
period.
 
In determining compliance with the requirements of the covenants contained in
this Agreement, any election by the Company to measure any portion of
Indebtedness at fair value (as permitted by International Accounting Standard 39
or any similar accounting standard) shall be disregarded and such determination
shall be made as if such election had not been made.
 
    Section 22.4.Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
 
    Section 22.5.Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
 
 
-34-
 
 

The Laclede Group, Inc. Note Purchase Agreement

 
For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
 
    Section 22.6.Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
 
    Section 22.7.Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
 
    Section 22.8.Jurisdiction and Process; Waiver of Jury Trial. (a) Each party
to this Agreement hereby irrevocably submits to the exclusive jurisdiction of
any federal court sitting in the Borough of Manhattan, The City of New York,
over any suit, action or proceeding arising out of or relating to this Agreement
or the Notes; provided that if no such federal court has jurisdiction to accept
such suit, action or proceeding, then each party to this Agreement irrevocably
and unconditionally submits to the exclusive jurisdiction of any state court
sitting in the Borough of Manhattan, The City of New York. To the fullest extent
permitted by applicable law, each party to this Agreement irrevocably waives and
agrees not to assert, by way of motion, as a defense or otherwise, any claim
that it is not subject to the jurisdiction of any such court, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding brought in any such court and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.
 
    (b)The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such party shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
 
    (c)Nothing in this Section 22.8 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
 
 
-35-
 
 

The Laclede Group, Inc. Note Purchase Agreement

 
    (d)The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.

 
* * * * *
 
-36-
 
 

 

The Laclede Group, Inc. Note Purchase Agreement

 
 
 
If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.
 



 
Very truly yours,
     
The Laclede Group, Inc.
       
By
/s/ Lynn D. Rawlings    
Name: Lynn D. Rawlings
   
Title: Vice President, Treasurer and
Assistant Secretary


 
 
 
 
 

The Laclede Group, Inc. Note Purchase Agreement

 

This Agreement is hereby accepted and agreed
to as of the date thereof.

 

 
 
The Northwestern Mutual Life Insurance Company


 
 
The Northwestern Mutual Life Insurance Company for its Group Annuity Separate
Account


 
 
Northwestern Long Term Care Insurance Company


 

 
 

  By: /s/ Howard Stern  
Name: Howard Stern
 
Title: Its Authorized Representative

 
 
 
 

 
 
 
 
 
Information Relating to Purchasers

 
 
Name of and Address
of Purchaser
Principal
Amount of Notes
to Be Purchased
The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Securities Department
Email: privateinvest@northwesternmutual.com
$22,000,000

 
Payments:
 
All payments on account of Notes held by such Purchaser shall be made by wire
transfer of immediately available funds, providing sufficient information to
identify the source of the transfer, the amount of the dividend and/or
redemption (as applicable) and the identity of the security as to which payment
is being made.

 
Please contact our Treasury & Investment Operations Department to securely
obtain wire transfer instructions for The Northwestern Mutual Life Insurance
Company.

 
E-mail: payments@northwesternmutual.com
Phone: (414) 665-1679
 
Notices:
All notices with respect to confirmation of payments on account of the Notes
shall be delivered or mailed to:

 
All notices with respect to confirmation of payments on account of the Bonds
shall be delivered or mailed to:

 
The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Investment Operations
E-mail: payments@northwesternmutual.com
Phone: (414) 665-1679

 
All other communications shall be delivered or mailed to:

 
The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Securities Department
E-mail: privateinvest@northwesternmutual.com
 
Schedule A
(to Note Purchase Agreement)
 
 
 
 
Physical Delivery:
 
The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Anne T. Brower
 
Name of Nominee in which Notes are to be issued: None
 
Tax Identification Number: 39-0509570

 
 
 
-2-
 
 

 
 

 
 
Name of and Address
of Purchaser
Principal
Amount of Notes
to Be Purchased
The Northwestern Mutual Life Insurance Company for its Group Annuity Separate
Account
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Securities Department
Email: privateinvest@northwesternmutual.com
$1,000,000

 
Payments:
 
All payments on account of Notes held by such Purchaser shall be made by wire
transfer of immediately available funds, providing sufficient information to
identify the source of the transfer, the amount of the dividend and/or
redemption (as applicable) and the identity of the security as to which payment
is being made.

 
Please contact our Treasury & Investment Operations Department to securely
obtain wire transfer instructions for The Northwestern Mutual Life Insurance
Company for its Group Annuity Separate Account.

 
E-mail: payments@northwesternmutual.com
Phone: (414) 665-1679
 
Notices:

 
All notices with respect to confirmation of payments on account of the Notes
shall be delivered or mailed to:
The Northwestern Mutual Life Insurance Company for its Group Annuity Separate
Account
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Investment Operations
E-mail: payments@northwesternmutual.com
Phone: (414) 665-1679

 
All other communications shall be delivered or mailed to:

 
The Northwestern Mutual Life Insurance Company for its Group Annuity Separate
Account
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Securities Department
E-mail: privateinvest@northwesternmutual.com
 
 
-3-
 
 
Physical Delivery:
 
The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Anne T. Brower
 
Name of Nominee in which Notes are to be issued: None
 
Tax Identification Number: 39-0509570

 
 
 
-4-
 
 

 
 

 
 
Name of and Address
of Purchaser
Principal
Amount of Notes to
Be Purchased
Northwestern Long Term Care Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Securities Department
Email: privateinvest@northwesternmutual.com
$2,000,000

 
Payments:
 
All payments on account of Notes held by such Purchaser shall be made by wire
transfer of immediately available funds, providing sufficient information to
identify the source of the transfer, the amount of the dividend and/or
redemption (as applicable) and the identity of the security as to which payment
is being made.

 
Please contact our Treasury & Investment Operations Department to securely
obtain wire transfer instructions for the Northwestern Long Term Care Insurance
Company.

 
E-mail: payments@northwesternmutual.com
Phone: (414) 665-1679
 
Notices:

 
All notices with respect to confirmation of payments on account of the Notes
shall be delivered or mailed to:

 
Northwestern Long Term Care Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Investment Operations
E-mail: payments@northwesternmutual.com
Phone: (414) 665-1679
All other communications:

 
Northwestern Long Term Care Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Securities Department
E-mail: privateinvest@northwesternmutual.com

 
 
 
-5-
 
 

 
 
Physical Delivery:
 
The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Anne T. Brower
 
Name of Nominee in which Notes are to be issued: None
 
Tax Identification Number: 36-2258318
 

 

 
 
 
-6-
 
 

 
Defined Terms
 
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
 
“Acquisition” shall mean any transaction or series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
Subsidiary directly or indirectly (a) acquires all or substantially all of the
assets comprising one or more business units of any other Person, whether
through purchase of assets, merger or otherwise or (b) acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least (i) a majority (in number of votes) of the stock and/or other securities
of a corporation having ordinary voting power for the election of directors
(other than stock and/or other securities having such power only by reason of
the happening of a contingency), (ii) a majority (by percentage of voting power)
of the outstanding partnership interests of a partnership, (iii) a majority (by
percentage of voting power) of the outstanding membership interests of a limited
liability company or (iv) a majority of the ownership interests in any
organization or entity other than a corporation, partnership or limited
liability company.
 
“Affected Noteholder” is defined in Section 10.4.
 
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
 
“Anti-Money Laundering Laws” is defined in Section 5.16(c).
 
“Blocked Person” is defined in Section 5.16(a).
 
“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York, or Saint Louis, Missouri are
required or authorized to be closed.
 
“Capital Stock” shall mean (a) with respect to any Person that is a corporation,
any and all shares, interests or equivalents in Capital Stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (b) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case, any and all warrants, rights or options to purchase any of the
foregoing.
 
Schedule B
(to Note Purchase Agreement)
 
 
 
 
“Capitalized Lease” shall mean any lease of property, whether real and/or
personal, by a Person as lessee which in accordance with GAAP is required to be
capitalized on the balance sheet of such Person.
 
“Capitalized Lease Obligations” of any Person shall mean, as of the date of any
determination thereof, the amount at which the aggregate rental obligations due
and to become due under all Capitalized Leases under which such Person is a
lessee would be reflected as a liability on a balance sheet of such Person in
accordance with GAAP.
 
“CISADA” means the Comprehensive Iran Sanctions, Accountability, and Divestment
Act of 2010, United States Public Law 111195, as amended from time to time, and
the rules and regulations promulgated thereunder from time to time in effect.
 
“Closing” is defined in Section 3.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
 
“Company” means The Laclede Group, Inc., a Missouri corporation or any successor
that becomes such in the manner prescribed in Section 10.2.
 
“Confidential Information” is defined in Section 20.
 
“Consolidated Capitalization” shall mean, as of the date of any determination
thereof, the sum of Consolidated Indebtedness as of such day plus Consolidated
Net Worth as of such day, all determined on a consolidated basis and in
accordance with GAAP.
 
“Consolidated Capitalization Ratio” shall mean, as of the date of any
determination thereof, the ratio (expressed as a percentage) of Consolidated
Indebtedness as of such day to Consolidated Capitalization as of such day, all
determined on a consolidated basis and in accordance with GAAP.
 
“Consolidated Indebtedness” shall mean, as of the date of any determination
thereof, all Indebtedness of the Company and its Subsidiaries as of such date,
determined on a consolidated basis and in accordance with GAAP.
 
“Consolidated Net Worth” shall mean, as of the date of any determination
thereof, the amount of the Capital Stock accounts (net of treasury stock, at
cost) of the Company and its Subsidiaries as of such date plus (or minus in the
case of a deficit) the surplus and retained earnings of the Company and its
Subsidiaries as of such date, all determined on a consolidated basis and in
accordance with GAAP.
 
“Controlled Entity” means any of the Subsidiaries of the Company and any of
their or the Company’s respective controlled Affiliates. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management
 
 
B-2
 
 
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
 
“Debt Prepayment Application” means, with respect to any transfer of property,
the application by the Company or any Subsidiary of cash in an amount equal to
the proceeds (or any portion thereof) with respect to such transfer to pay
Senior Debt; provided, that in the event such Senior Debt would otherwise permit
the reborrowing of such Indebtedness by the Company, the commitment to relend
such Indebtedness shall be permanently reduced by the amount of such Debt
Prepayment Application.
 
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
 
“Default Rate” means that rate of interest that is the greater of (i) 2.0% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2.0% over the rate of interest publicly announced by Chase
Bank N.A., in New York, New York, as its “base” or “prime” rate.
 
“Disqualified Capital Stock” shall mean, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (a) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (b) is redeemable or subject to any mandatory repurchase
requirement at the sole option of the holder thereof, or (c) is convertible into
or exchangeable for (whether at the option of the issuer or the holder thereof)
(i) debt securities or (ii) any Capital Stock referred to in (a) or (b) above;
provided, however, that only the portion of Capital Stock that so matures or is
mandatorily redeemable, is so redeemable at the option of the holder thereof, or
is so convertible or exchangeable on or prior to such date shall be deemed to be
Disqualified Capital Stock.
 
“Electronic Delivery” is defined in Section 7.1(a).
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
 
“Event of Default” is defined in Section 11.
 
 
B-3
 
 
“Execution Date” is defined in Section 3.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Fair Market Value” means, at any time and with respect to any property, the
sale of value of such property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell).
 
“Fitch” shall mean Fitch Rating Services, Inc.
 
“Form 10-K” is defined in Section 7.1(b).
 
“Form 10-Q” is defined in Section 7.1(a).
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
 
“Governmental Authority” means
 
    (a)the government of
 
    (i)the United States of America or any State or other political subdivision
thereof, or
 
    (ii)any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
 
    (b)any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
 
“Guaranty” by any Person shall mean any obligation (other than endorsements of
negotiable instruments for deposit or collection in the ordinary course of
business), contingent or otherwise, of such Person guaranteeing, or in effect
guaranteeing, any indebtedness or other obligation of any other Person who is
not a Subsidiary of the Company (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, all obligations incurred
through an agreement, contingent or otherwise, by such Person:
 
    (a)to purchase such indebtedness or obligation or any property constituting
security therefor;
 
    (b)to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;
 
 
B-4
 
 
    (c)to lease property or to purchase securities or other property or services
primarily for the purpose of assuring the owner of such indebtedness or
obligation of the ability of the primary obligor to make payment of the
indebtedness or obligation; or
 
    (d)otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.
 
In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
 
“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
 
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.
 
“Indebtedness” of any Person shall mean, as of the date of determination
thereof, the sum of
 
    (a) all indebtedness of such Person for borrowed money or incurred in
connection with the purchase or other acquisition of property (other than trade
accounts payable incurred in the ordinary course of business not more than
ninety (90) days past due) including, but not limited to, obligations of such
Person evidenced by notes, bonds, debentures or similar instruments, or upon
which interest payments are customarily made;
 
    (b) all Capitalized Lease Obligations of such Person;
 
    (c) the aggregate undrawn face amount of all letters of credit and/or surety
bonds issued for the account and/or upon the application of such Person together
with all unreimbursed drawings with respect thereto;
 
         (d)       all indebtedness created or arising under any conditional
sale or other title retention agreement with respect to property acquired by
such Person;
 
    (e) all Disqualified Capital Stock issued by such Person, with the amount of
indebtedness represented by such Disqualified Capital Stock being equal to the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price;
 
 
B-5
 
 
    (f) the principal balance outstanding and owing by such Person under any
synthetic lease, tax retention operating lease or similar off-balance sheet
financing product;
 
    (g) all Guaranties by such Person of Indebtedness of others;
 
    (h) for all purposes other than Section 10.5, the net obligations of such
Person under any Swap Contracts;
 
    (i) all indebtedness of the types referred to in clauses (a) through (h)
above (i) of any partnership or unincorporated joint venture in which such
Person is a general partner or joint venturer to the extent such Person is
liable therefor or (ii) secured by any Lien (other than leases qualified as
operating leases under GAAP) on any property or asset owned or held by such
Person regardless of whether or not the indebtedness secured thereby shall have
been incurred or assumed by such Person or is nonrecourse to the credit of such
Person, the amount thereof being equal to the value of the property or assets
subject to such Lien. The amount of any net obligation under any Swap Contract
on any date shall be deemed to be the Swap Termination Value thereof as of such
date. For the avoidance of doubt and notwithstanding anything to the contrary
set forth above, Permitted Commodity Hedging Obligations shall not constitute
Indebtedness for purposes of this Agreement.
 
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.
 
“Investment” shall mean any investment (including, without limitation, any loan
or advance) of the Company or any Subsidiary in or to any Person, whether
payment therefor is made in cash or Capital Stock of the Company or any
Subsidiary, and whether such investment is directly or indirectly by acquisition
of Capital Stock or Indebtedness, or by loan, advance, transfer of property out
of the ordinary course of business, capital contribution, equity or profit
sharing interest, extension of credit on terms other than those normal in the
ordinary course of business or otherwise.
 
“Laclede Gas” shall mean Laclede Gas Company, a Missouri corporation, and a
wholly-owned Subsidiary of the Company.
 
“Laclede Gas Loan Agreement” shall mean that certain loan agreement, dated as of
July 18, 2011, between Laclede Gas and the administrative agent therewith.
 
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or
 
 
B-6
 
 
Capitalized Lease, upon or with respect to any property or asset of such Person
(including in the case of stock, stockholder agreements, voting trust agreements
and all similar arrangements).
 
“Make-Whole Amount” is defined in Section 8.6.
 
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company to perform
its obligations under this Agreement and the Notes or (c) the validity or
enforceability of this Agreement or the Notes.
 
“Memorandum” is defined in Section 5.3.
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“MoPSC” means the Missouri Public Service Commission.
 
“Mortgage” means Laclede Gas Mortgage and Deed of Trust, dated as of February 1,
1945, to UMB Bank & Trust Company, N.A., successor trustee, as amended and
supplemented by supplemental indentures and as may be further amended and
supplemented from time to time.
 
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
 
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
 
“Notes” is defined in Section 1.
 
“OFAC” is defined in Section 5.16(a).
 
“OFAC Listed Person” is defined in Section 5.16(a).
 
“OFAC Sanctions Program” means all laws, regulations, Executive Orders and any
economic or trade sanction that OFAC is responsible for administering and
enforcing, including, without limitation 31 CFR Subtitle B, Chapter V, as
amended, along with any enabling legislation; the Bank Secrecy Act; Trading with
the Enemy Act; and any similar laws, regulations or orders adopted by any State
within the United States. A list of economic and trade sanctions administered by
OFAC may be found at http://www.ustreas.gov/offices/enforcement/ofac/programs/.
 
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
 
 
B-7
 
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
 
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
 
“Permitted Commodity Hedging Obligations” means obligations of the Company with
respect to commodity agreements or other similar agreements or arrangements
entered into in the ordinary course of business designed to protect against, or
mitigate risks with respect to, fluctuations of commodity prices to which the
Company is exposed in the conduct of its business so long as (a) the management
of the Company has determined that entering into such agreements or arrangements
are bona fide hedging activities which comply with the Company’s risk management
policies and (b) such agreements or arrangements are not entered into for
speculative purposes.
 
“Permitted Investment” shall mean any Investment or Acquisition, or any
expenditure or any incurrence of any liability to make any expenditure for an
Investment or Acquisition, other than (a) any Investment or Acquisition the
result of which would be to change substantially the nature of the business
engaged in by the Company and its Subsidiaries, considered as a whole, as of the
date of this Agreement, and reasonable extensions thereof, (b) any Investment
that is in the nature of a hostile or contested Acquisition, and (c) any
Investment that would result in a Default or Event of Default; provided, that it
is expressly agreed that all Investments under the Company’s gas supply risk
management program are Permitted Investments.
 
“Permitted Liens” shall mean, with respect to any Person, any of the following:
 
    (a)(i) Liens created pursuant to the Wells Facility, provided that all
obligations of the Company under the Notes shall concurrently be secured equally
and ratably with such Indebtedness, (ii) Liens on cash or deposits granted in
favor of the Swingline Bank (under the Wells Facility) or the Issuing Bank
(under the Wells Facility) to Cash Collateralize (as defined in the Wells
Facility) any Defaulting Bank’s (under the Wells Facility) participation in
Letters of Credit or Swingline Loans (each under the Wells Facility) and (iii)
Liens in favor of the Administrative Agent (as defined in the Wells Facility)
with respect to the Cash Collateral Account (as defined in the Wells Facility)
and all amounts held therein from time to time as security for Letter of Credit
Exposure (as defined in the Wells Facility), and for application to the
Company’s Reimbursement Obligations (as defined in the Wells Facility);
 
    (b)Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
environmental laws) (i) not yet due or as to which the period of grace (not to
exceed sixty (60) days), if any, related thereto has not expired or (ii) which
are being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;
 
 
B-8
 
 
    (c)Liens in respect of property imposed by law such as materialmen’s,
mechanics’, carriers’, warehousemen’s, processors’ or landlords’ and other
nonconsensual statutory liens incurred in the ordinary course of business, which
(i) are not overdue for a period of more than sixty (60) days, or if more than
sixty (60) days overdue, no action has been taken to enforce such Liens or such
Liens are being contested in good faith and by appropriate proceedings if
adequate reserves are maintained to the extent required by GAAP and (ii) do not,
individually or in the aggregate, materially impair the use thereof in the
operation of the business of the Company or any of its Subsidiaries;
 
    (d)Liens arising from good faith performance of bids, tenders, contracts
(other than contracts for the payment of money), leases, statutory obligations,
surety and appeal bonds, and other obligations of like nature arising in the
ordinary course of such Person’s business, including, without limitation,
deposits and pledges of funds securing Permitted Commodity Hedging Obligations;
 
    (e)encumbrances in the nature of zoning restrictions, easements, rights of
way or restrictions of record on the use of real property, which in the
aggregate do not, in any material respect, impair the use thereof in the
ordinary conduct of business;
 
    (f)Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to operating leases entered
into in the ordinary course of business of the Company and its Subsidiaries;
 
    (g)Liens securing Indebtedness incurred in connection with Capitalized
Leases; provided that (i) such Liens shall be created substantially
simultaneously with the acquisition, repair, improvement or lease, as
applicable, of the related property and (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness;
 
    (h)Liens securing judgments for the payment of money not constituting an
Event of Default under Section 11(i) or securing appeal or other surety bonds
relating to such judgments;
 
    (i)Liens on property (i) of any Person which are in existence at the time
that such Person is acquired pursuant to an Acquisition that constitutes a
Permitted Investment and (ii) of the Company or any of its Subsidiaries existing
at the time such tangible property or tangible assets are purchased or otherwise
acquired by the Company or such Subsidiary thereof pursuant to a transaction
permitted pursuant to this Agreement; provided that, with respect to each of the
foregoing clauses (i) and (ii), (A) such Liens are not incurred in connection
with, or in anticipation of, such Acquisition, purchase or other acquisition,
(B) such Liens are not “blanket” or all asset Liens and (C) such Liens do not
attach to any other property of the Company or any of its Subsidiaries;
 
    (j)Liens under the Mortgage;
 
 
B-9
 
 
    (k)(i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary institution in connection with
statutory, common law and contractual rights relating to liens, rights of
set-off, recoupment or similar rights with respect to any deposit account or
other fund of the Company or any Subsidiary thereof;
 
    (l)(i) contractual or statutory Liens of landlords to the extent relating to
the property and assets relating to any lease agreements with such landlord, and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
or assets relating to such contract;
 
    (m)any interest or title of a licensor, sublicensor, lessor or sublessor
with respect to any assets under any license or lease agreement entered into in
the ordinary course of business which do not (i) interfere in any material
respect with the business of the Company or its Subsidiaries or materially
detract from the value of the relevant assets of the Company or its Subsidiaries
or (ii) secure any Indebtedness;
 
    (n)Liens incurred in connection with the Permitted Securitization;
 
    (o)Liens incurred under and pursuant to the Laclede Gas Loan Agreement;
 
    (p)pledges or deposits made in the ordinary course of business to secure
payment of worker’s compensation insurance, unemployment insurance, pensions or
social security programs;
 
    (q)Liens arising from good faith deposits in connection with or to secure
performance of statutory obligation and surety and appeal bonds;
 
    (r)Liens on the proceeds of assets that were subject to Liens permitted
hereunder or on assets acquired with such proceeds as a replacement of such
former assets;
 
    (s)any Lien on any assets securing purchase money Indebtedness or
Indebtedness incurred or assumed for the purpose of financing all or any part of
the cost of acquiring, developing, operating, constructing, altering, repairing
or improving all or part of such assets; provided such Lien attached to such
asset concurrently with or within ninety (90) days after the acquisition
thereof, completion of construction, improvement or repair, or commencement of
commercial operation of such assets;
 
    (t)Liens constituted by a right of set off or rights over a margin call
account, or any form of cash collateral, or any similar arrangement, securing
Permitted Commodity Hedging Obligations and/or physical trade obligations;
 
 
B-10
 
 
    (u)Liens not otherwise permitted hereunder securing Indebtedness or other
obligations in the aggregate principal amount not to exceed the greater of (i)
15% of Consolidated Net Worth or (ii) $75,000,000 at any time outstanding, less
any amount outstanding under the Permitted Securitization; provided that,
notwithstanding the foregoing, the Company will not, and will not permit any
Subsidiary to, grant any Liens securing Indebtedness outstanding under or in
relation to any Principal Credit Facility pursuant to this subsection (u) unless
and until all obligations of the Company under this Agreement and, with respect
to the Company only, the Notes, shall concurrently be secured equally and
ratably with such Indebtedness pursuant to documentation in form and substance
reasonably satisfactory to the Required Holders, and
 
    (v)any extension, renewal or replacement (or successive extensions, renewals
or replacements), as a whole or in part, of any Liens referred to in the
foregoing clauses (a) through (u) for amounts not exceeding the principal of the
indebtedness (including undrawn commitments) secured by the Lien so extended,
renewed or replaced; provided that such extension, renewal or replacement Lien
is limited to all or part of the same property or assets that were covered by
the Lien extended, renewed, or replaced (plus improvements on such property or
assets);
 
provided, however, notwithstanding the foregoing, Permitted Liens shall not
include (1) other than the Permitted Securitization, Liens on the accounts
receivable of the Company and its Subsidiaries generated from the sale of
natural gas, (2) Liens on the natural gas inventory of the Company and its
Subsidiaries, (3) Liens imposed by ERISA, the creation of which would result in
an Event of Default under Section 11(j) and (4) Liens on any of the common stock
of any Subsidiary of the Company.
 
“Permitted Securitization” shall mean any sale, assignment, conveyance, grant or
contribution, or series of related sales, assignments, conveyances, grants or
contributions, by Laclede Gas of any accounts receivable and related rights from
its sale of natural gas, and any supporting obligations and other financial
assets related thereto not to exceed in the aggregate $50,000,000, that are
transferred, or in respect of which security interests are granted in one or
more transactions that are customary for asset securitizations of such
receivables to a trust, corporation or other entity, where the purchase of such
receivables is funded or exchanged in whole or in part by the incurrence or
issuance by the purchaser, grantee or any successor entity of indebtedness or
securities that are to receive payments from, or that represent interests in,
the cash flow derived primarily from such receivable (provided, however, that
“indebtedness” as used in this definition shall not include indebtedness
incurred by any trust, partnership or other Person established by the Company or
any of its Subsidiaries to implement a Permitted Securitization owed to Laclede
Gas or any of its Subsidiaries, which indebtedness represents all or a portion
of the purchase price or other consideration paid by such trust, partnership or
other Person for such receivables or interests therein).
 
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or
 
 
B-11
 
 
required to be made, by the Company or any ERISA Affiliate or with respect to
which the Company or any ERISA Affiliate may have any liability.
 
“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.
 
“Principal Credit Facility” means (a) the Wells Facility and (b) each existing
credit, loan or borrowing facility or note purchase facility (individually a
“facility”) having an aggregate commitment equal to or greater than $50,000,000
(or its equivalent in any other currency) and (c) any other facility (including
any renewal or extension of a then existing facility) entered into on or after
the date of the Closing by the Company in a principal amount equal to or greater
than $50,000,000 (or its equivalent in any other currency), in each case as may
be amended, supplemented, modified, refinanced or replaced from time to time
 
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
 
“Property Reinvestment Application” means, with respect to any transfer of
property, the application of an amount equal to the proceeds with respect to
such transfer to the acquisition by the Company or any of its Subsidiaries of
operating assets for the Company or any Subsidiary to be used in the principal
business of such Person (or of an entity owning operating assets, in which event
the Property Reinvestment Application shall be limited to the Fair Market Value
of such operating assets).
 
“PTE” is defined in Section 6.2(a).
 
“Purchaser” is defined in the first paragraph of this Agreement.
 
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
 
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
 
“Required Holders” means, at any time, the holders of more than 50% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates).
 
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
 
“S&P” shall mean Standard and Poor’s Ratings Services, a division of McGraw-Hill
Companies.
 
 
B-12
 
 
“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.
 
“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
 
“Senior Debt” shall mean and include (i) any Indebtedness of the Company (other
than Indebtedness owing to any Subsidiary or Affiliate) except for any
Indebtedness that is expressed to be junior or subordinate to any other
Indebtedness of the Company, and (ii) any Indebtedness of a Subsidiary (other
than Indebtedness owing to the Company, any other Subsidiary or any Affiliate).
 
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.
 
“Significant Subsidiary” means at any time any Subsidiary that would at such
time constitute a “significant subsidiary” (as such term is defined in
Regulation S-X of the SEC as in effect on the date of the Closing) of the
Company.
 
“Static GAAP” is defined in Section 22.3.
 
“Subsequent Changes” is defined in Section 22.3
 
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.
 
“Subsidiary Guaranty Agreement” means a Subsidiary Guaranty Agreement
substantially in the form of Exhibit 9.8 hereto.
 
“Subsidiary Guarantor” means each Subsidiary that executes and delivers a
Subsidiary Guaranty Agreement pursuant to Section 9.8.
 
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
 
 
B-13
 
 
“Swap Contract” shall mean any interest rate or currency swap agreement,
interest rate or currency future agreement, interest rate collar agreement, swap
agreement (as defined in 11 U.S.C. § 101), interest rate or currency hedge
agreement, and any put, call or other agreement or arrangement designed to
protect a Person against fluctuations in interest rates or currency exchange
rates.
 
“Swap Termination Value” shall mean, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.
 
“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for United States federal income
tax purposes, other than any such lease under which such Person is the lessor.
 
“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
 
“Voting Stock” shall mean, with respect to any corporation or other entity, any
Capital Stock of such corporation or other entity whose holders are entitled
under ordinary circumstances to vote for the election of directors (or Persons
performing similar functions) of such corporation or other entity (irrespective
of whether at the time Capital Stock of any other class or classes shall have or
might have voting power by reason of the happening of any contingency).
 
“Wells Facility” means the $50,000,000 revolving credit facility agreement,
dated as of July 18, 2011, as it may be amended from time to time, amongst the
Company, the banks from time to time party thereto and Wells Fargo Bank,
National Association, as administrative agent for the banks
 
“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.

 
 
B-14
 
 
 

 
Disclosure Materials

 
 

 
 
Private Placement Memorandum dated July 9, 2012
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
Schedule 5.3
(to Note Purchase Agreement)
 
 
 
 

 
Subsidiaries of the Company and Ownership of Subsidiary Stock
 

 

 
 

 
Name
Direct Parent Company
Percent
Owned
State of
Organization
       
Laclede Gas Company
The Laclede Group
100%
Missouri
Laclede Investment, LLC
The Laclede Group
100%
Missouri
Laclede Pipeline Company
The Laclede Group
100%
Missouri
Laclede Development Company
The Laclede Group
100%
Missouri
Laclede Insurance Risk Services, Inc.
The Laclede Group
100%
South Carolina
Laclede Energy Resources, Inc.
Laclede Investment, LLC
100%
Missouri
LER Storage Services, Inc.
Laclede Energy Resources, Inc.
100%
Missouri
Laclede Gas Family Services, Inc.
Laclede Energy Resources, Inc.
100%
Missouri
Laclede Venture Corp.
Laclede Development Company
100%
Missouri
Laclede Oil Services, LLC
Laclede Development Company
100%
Missouri

 
 
 
 
 
 
 
 

 

 
Schedule 5.4
(to Note Purchase Agreement)
 
 
 
 

 

 
 
Financial Statements
 

 
Financial Statements Delivered to Purchasers

 
The Laclede Group
Annual Report on form 10-K for the year ended September 30, 2007
 
Annual Report on form 10-K for the year ended September 30, 2008
 
Annual Report on form 10-K for the year ended September 30, 2009
 
Annual Report on form 10-K for the year ended September 30, 2010
 
Annual Report on form 10-K for the year ended September 30, 2011
 
Quarterly Report on form 10-Q for the quarter ended December 31, 2011
 
Quarterly Report on form 10-Q for the quarter ended March 31, 2012
 
Current Report on form 8-K filed May 1, 2012
   
Laclede Gas Company
Annual Report on form 10-K for the year ended September 30, 2011
 
Quarterly Report on form 10-Q for the quarter ended December 31, 2011
 
Quarterly Report on form 10-Q for the quarter ended March 31, 2012


 
 

 

 
Schedule 5.5
(to Note Purchase Agreement)
 
 
 
 

 

 
 
Existing Indebtedness
 

 
Existing Indebtedness of The Laclede Group as of June 30, 2012
 
Laclede Gas Company First Mortgage Bonds, as follows:
Amount Outstanding
Coupon
Maturity
Call Provisions
       
$25,000,000
6.50%
10/15/12
none
$50,000,000
5.50%
05/01/19
make whole
$25,000,000
7.00%
06/01/29
none
$30,000,000
7.90%
09/15/30
make whole
$100,000,000
6.00%
05/01/34
make whole
$55,000,000
6.15%
06/01/36
make whole
$80,000,000
6.35%
10/15/38
at par on or after 10/15/13


 

 
 
Short-term Borrowings:
 
None.
 

 
 

 

 
Schedule 5.15
(to Note Purchase Agreement)
 
 
 
 

 
Subsidiary Guarantors to Principal Credit Facilities
 
None.

 
Schedule 9.8
(to Note Purchase Agreement)
 
 
 
 

 

 
 

 
 

 
[Form of Note]
 
The Laclede Group, Inc.
 
3.31% Senior Note Due December 15, 2022
 
No. [_____]
[Date]
$[_______]
PPN 505597 A*5

 
For Value Received, the undersigned, The Laclede Group, Inc. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Missouri, hereby promises to pay to [____________], or registered assigns, the
principal sum of [_____________________] Dollars (or so much thereof as shall
not have been prepaid) on December 15, 2022, with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate of 3.31% per annum from the date hereof, payable
semi-annually, on the 15th day of June and December in each year, commencing
with the June or December next succeeding the date hereof, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, on any overdue payment (including any overdue prepayment) of principal, any
overdue payment of interest and any overdue payment of any Make-Whole Amount,
payable semi-annually as aforesaid (or, at the option of the registered holder
hereof, on demand), at a rate per annum from time to time equal to the greater
of (i) 5.31% and (ii) 2.0% over the rate of interest publicly announced by Chase
Bank, N.A. from time to time in New York, New York as its “base” or “prime”
rate.
 
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at UMB
Bank & Trust, N.A. or at such other place as the Company shall have designated
by written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.
 
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of August 3, 2012 (as from
time to time amended, the “Note Purchase Agreement”), between the Company and
the respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have (i)
agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.
 
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized


 
Exhibit I
(to Note Purchase Agreement)
 
 
 
 
in writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.
 
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
 
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
 
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.
 

 
The Laclede Group, Inc.
             
By
     
[Title:]


 
-2-
 
 

Form of Opinion of Special Counsel
to the Company

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
Exhibit 4.4(a)
(to Note Purchase Agreement)
 
 
 
 

 
December 14, 2012
 

 
 
The Purchasers listed on Schedule 1 hereto
 
 
 
Re:
Note Purchase Agreement, dated August 3, 2012, by and among each of the
purchasers named in Schedule A thereto and The Laclede Group, Inc.

 
Ladies and Gentlemen:
 
I am Senior Vice President, General Counsel and Chief Compliance Officer of The
Laclede Group, Inc., a Missouri corporation (the “Company”). In such capacity, I
have represented the Company in connection with the issuance and sale by the
Company pursuant to the Note Purchase Agreement, dated as of August 3, 2012, by
and among each of the purchasers named in Schedule A thereto (collectively, the
“Purchasers”) and the Company (the “Note Purchase Agreement”) of $25,000,000
aggregate principal amount of the Company’s 3.31% Senior Notes due December 15,
2022 (the “Notes”). All capitalized terms used and not otherwise defined in this
opinion letter shall have the respective meanings ascribed to them in the Note
Purchase Agreement. This letter is delivered to you pursuant to Section 4.4(a)
of the Note Purchase Agreement.
 
As such counsel, I, or persons under my supervision or control, have examined:
 
 
    (a)the Articles of Incorporation and all amendments thereto of the Company;
 
    (b)the Bylaws and all amendments thereto of the Company;
 
    (c)all relevant corporate proceedings of the Company;
 
    (d)the Note Purchase Agreement and each of the Notes;
 
    (e)the Private Placement Memorandum, dated July 9, 2012, relating to the
private placement of the Notes; and
 
 
 
 
 
The Purchasers listed on Schedule 1 hereto
December 14, 2012
Page 3
    (f)all other related agreements, documents, instruments and certificates
executed and/or delivered to the Purchasers by the Company on or prior to the
date hereof in connection with or pursuant to the Note Purchase Agreement or any
of the other documents comprising the transaction.
 
I have also examined (a) originals, or copies certified or otherwise identified
to my satisfaction, of such agreements, documents, certificates, corporate and
official records, affidavits and other instruments and (b) such laws, rules and
regulations as I deemed necessary or appropriate for purposes of this opinion.
In such examinations, I have assumed (without independent investigation,
verification or inquiry) the genuineness of all signatures, the legal capacity
of natural persons, the authenticity of all documents submitted to me as
originals and the conformity with the originals of all documents submitted to me
as copies. As to various questions of fact relevant to this letter, I have
relied, without independent investigation, upon certificates of public
officials, certificates of officers of the Company and representations and
warranties of the Company contained in the Note Purchase Agreement and the
Notes.
 
Based upon such review and upon such inquiries and investigations of the Company
as I deemed necessary or relevant, I am of the opinion that:
 
    1.The Company (a) is a corporation duly organized, validly existing and in
good standing under the laws of the State of Missouri and (b) is duly qualified
as a foreign corporation and is in good standing in all of the states where the
nature of its business or the ownership or use of property requires such
qualification, except where the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
    2.The Company has full corporate right, power and authority to execute,
deliver and perform its obligations under the Note Purchase Agreement and the
Notes and has duly taken or caused to be taken all necessary corporate actions
to authorize the execution, delivery and performance of the Note Purchase
Agreement and the Notes.
 
    3.The consummation of the transactions contemplated by the Note Purchase
Agreement and the fulfillment of the terms thereof will not result in a breach
of any of the terms or provisions of, or constitute a default under, (a) any
indenture, mortgage, deed of trust or other material agreement or instrument
known to me after due inquiry to which the Company is a party or by which it is
bound or to which any of the property of the Company is subject; (b) the
Articles of Incorporation or Bylaws of the Company; or (c) any order, rule or
regulation of any
 
 
-3-
 
 
The Purchasers listed on Schedule 1 hereto
December 14, 2012
Page 4
court or other governmental body having jurisdiction over the Company or any of
its property, or any applicable law or statute, in each case of the United
States of America or the State of Missouri.
 
    4.Each of the Note Purchase Agreement and the Notes has been duly authorized
by the Company.
 
    5.To the best of my knowledge, there is not pending or threatened any
action, suit, proceeding, inquiry or investigation, to which the Company is a
party, or which the property of the Company is subject, before or brought by any
court or governmental agency or body, domestic or foreign, which would
reasonably be expected to materially and adversely affect the consummation of
the transactions contemplated by the Note Purchase Agreement or the performance
by the Company of its obligations thereunder.
 
    6.No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority by the Company is required under
any law of the State of Missouri in connection with the execution, delivery or
performance by the Company of the Note Purchase Agreement or the Notes.
 
    7.Assuming, without independent investigation, (a) the accuracy of the
representations and warranties of, and the performance by such Persons of the
covenants of, the Company and the Purchasers contained in the Note Purchase
Agreement and (b) that neither the Company nor any other Person will, after the
offer, issue, sale and delivery of the Notes, take or omit to take any action
which could cause such offer, issue sale or delivery not to constitute an
exempted transaction under the Securities Act, it is not necessary in connection
with such offer, issue, sale or delivery to register the Notes under the
Securities Act or to qualify the Note Purchase Agreement under the Trust
Indenture Act of 1939, as amended.
 
    8.The Company is not, and after giving effect to the offering and sale of
the Notes, and the application of the proceeds thereof as described in the Note
Purchase Agreement will not be, an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.
 
    9.Assuming the Company’s compliance with Section 5.14 of the Note Purchase
Agreement, the execution, delivery and performance of the Note Purchase
Agreement by the Company will not violate or result in a violation of Regulation
T, U or X of the Board of Governors of the United States Federal Reserve System,
12 CFR, Part 220, Part 221 and Part
 
 
-4-
 
 
The Purchasers listed on Schedule 1 hereto
December 14, 2012
Page 5
224, respectively. For purposes of this opinion, we have assumed that none of
the Purchasers is a “creditor” as defined in Regulation T.
 
This opinion is made as of the date hereof, and I undertake no obligation, and
hereby disclaim any obligation, to advise you of any change after the date
hereof in any matter set forth herein. I am qualified to practice law in the
State of Missouri and I do not purport to be an expert on, or to express any
opinion herein concerning, any matter governed by the laws of any jurisdiction
other than the laws of the State of Missouri and the Federal laws of the United
States of America. Further, I express no opinion with respect to any law, rule,
regulation or matter regarding (i) any matters of local law (i.e., laws, rules
and regulations of counties, towns, municipalities or special political
subdivisions and any agencies thereof); (ii) Federal or state antitrust or
unfair competition laws; or (iii) laws relating to land use, zoning and building
code issues, taxes, antifraud, environmental issues, intellectual property and
state “blue sky” laws.
 
This opinion is furnished only to the Purchasers and their respective
successors, assigns and participants, and is solely for their benefit in
connection with the transactions contemplated by the Note Purchase Agreement and
related documents, amendments and supplements. This opinion is not to be used or
otherwise relied upon by any other party or entity or for any other purpose
without my prior written consent, except for (i) delivery of copies hereof to
counsel for the addressees hereof; (ii) inclusion of copies hereof in a closing
file; and (iii) delivery of copies hereof to regulatory agencies having
jurisdiction over you (including the National Association of Insurance
Commissioners).
 
Very truly yours,


 
 
***DRAFT***

 
 
 

 
 
-5-
 
 

 
Schedule 1
 

 
 
The Purchasers listed on Schedule A to the Note Purchase Agreement.
 

 

 

 
 
 
 
 

 
December 14, 2012

 
To the Purchasers listed on Schedule 1

 
Re:
Note Purchase Agreement, dated August 3, 2012, by and among each of the
purchasers listed on Schedule A thereto and The Laclede Group, Inc.

 
Ladies and Gentlemen:
 
We have acted as special counsel to The Laclede Group, Inc., a Missouri
corporation (the “Company”), in connection with the issuance and sale by the
Company pursuant to the Note Purchase Agreement, dated August 3, 2012, by and
among each of the purchasers named in Schedule A thereto (collectively, the
“Purchasers”) and the Company (the “Note Purchase Agreement”) of $25,000,000
aggregate principal amount of the Company’s 3.31% Senior Notes due December 15,
2022 (the “Notes”). The Notes are to be issued under the Note Purchase
Agreement. This opinion is rendered at the request of the Company pursuant to
Section 4.4 of the Note Purchase Agreement. All capitalized terms used in this
letter, without definition, have the meanings assigned to them in the Note
Purchase Agreement.
 
In connection with this letter, we have examined executed originals or copies of
executed originals of each of the following documents (collectively, the
“Transaction Documents”):
 
(a)
the Note Purchase Agreement;

 
(b)
the Notes; and

 
(c)
the Private Placement Memorandum, dated July 9, 2012, relating to the private
placement of the Notes.

 
In addition, we have examined originals or certified copies of such corporate
records of the Company and other certificates and documents of officials of the
Company, public officials and others as we have deemed appropriate for purposes
of this letter, and relied upon them to the extent we deem appropriate. As to
various questions of fact relevant to this letter, we have relied, without
independent investigation, upon certificates of public officials, certificates
of officers of the Company, and representations and warranties of the Company
contained in the Transaction Documents, all of which we assume to be true,
correct and complete. In addition, we have made no inquiry of the Company or any
other person or entity (including Governmental Authorities) regarding any
judgments, orders, decrees, franchises, licenses, certificates, permits
 
 
 
 
 
To the Purchasers listed on Schedule 1
December 14, 2012
Page 2
 
or other public records or agreements to which the Company is a party other than
those described herein, and our knowledge of any such matters is accordingly
limited.
 
We have assumed the genuineness of all signatures, the authenticity of all
documents submitted to us as originals, and the conformity to authentic original
documents of all copies submitted to us as conformed, certified or reproduced
copies. We have also assumed (a) the due organization, valid existence and good
standing under the laws of its jurisdiction of organization of each party to
each Transaction Document, (b) the legal capacity of natural persons, (c) the
corporate or other power and due authorization of each person not a natural
person to execute, deliver and perform its obligations under each Transaction
Document to which it is a party, and to consummate the transactions contemplated
by such Transaction Document, (d) the due execution and delivery of each
Transaction Document by all parties thereto (other than, in the case of the
Transaction Documents referred to in paragraphs 1 and 2 below, the Company, but
only to the extent such execution and, as applicable, delivery are governed by
the Included Laws (as defined below)) and (e) that each Transaction Document
constitutes the valid and binding obligation of each party thereto (other than,
in the case of the Transaction Documents referred to in paragraphs 1 and 2
below, the Company), enforceable against such party in accordance with its
terms.
 
Based upon the foregoing and subject to the assumptions, exceptions,
qualifications and limitations set forth herein, we are of the opinion that:
 

 
1.
The Note Purchase Agreement has been duly executed and delivered by the Company
and constitutes the valid and binding agreement of the Company enforceable
against the Company in accordance with its terms.
       
2.
The Notes have been duly executed and, when delivered by the Company against
payment therefor by the Purchasers pursuant to the Note Purchase Agreement, will
constitute valid and binding obligations of the Company enforceable against the
Company in accordance with their terms.
       
3.
No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority by the Company is required under any Included
Law in connection with the execution, delivery or performance by the Company of
the Note Purchase Agreement or the Notes.
       
4.
Neither the consummation of the transaction contemplated in the Note Purchase
Agreement, including the issuance and sale of the Notes, nor the fulfillment of
the terms thereof, will result in breach or violation of, result in the
imposition of any

 
-2-
 
 
To the Purchasers listed on Schedule 1
December 14, 2012
Page 3
 
Lien upon any property or assets of the Company pursuant to, (a) any law, rule
or regulation under any Included Law or (b) to our knowledge, any order of any
Governmental Authority having jurisdiction over the Company or any of its
properties under any Included Law.
 
 
5.
Assuming, without independent investigation, (a) the accuracy of the
representations and warranties of, and the performance by such Persons of the
covenants of, the Company and the Purchasers contained in the Note Purchase
Agreement and (b) that neither the Company nor any other Person will, after the
offer, issue, sale and delivery of the Notes, take or omit to take any action
which could cause such offer, issue sale or delivery not to constitute an
exempted transaction under the Securities Act, it is not necessary in connection
with such offer, issue, sale or delivery to register the Notes under the
Securities Act or to qualify the Note Purchase Agreement under the Trust
Indenture Act of 1939, as amended.

 
The opinions and other matters in this letter are qualified in their entirety
and subject to the following:
 
A.
We express no opinion as to the laws of any jurisdiction other than the Included
Laws. We have made no special investigation or review of any published
constitutions, treaties, laws, rules or regulations or judicial or
administrative decisions (“Laws”), other than a review of (i) the Laws of the
State of New York and (ii) the Federal Laws of the United States of America. For
purposes of this letter, the term “Included Laws” means the items described in
clauses (i) and, with respect to the opinion expressed in paragraph 5 above
only, (ii) of the preceding sentence that are, in our experience, normally
applicable to transactions of the type contemplated in the Note Purchase
Agreement. The term Included Laws specifically excludes (a) Laws of any
counties, cities, towns, municipalities and special political subdivisions and
any agencies thereof and (b) Laws relating to land use, zoning and building code
issues, taxes, antifraud, environmental issues, intellectual property Laws,
antitrust issues and state “blue sky” Laws.

 
B.
When used in this letter, the phrase “to our knowledge” and similar phrases (i)
mean the conscious awareness of facts or other information by (a) the lawyer in
our firm who signed this letter, (b) any lawyer in our firm actively involved in
negotiating and preparing the Transaction Documents, (c) solely as to
information relevant to a particular opinion, issue or confirmation regarding a
particular factual matter, any lawyer in our firm who is primarily responsible
for providing the response concerning that particular opinion, issue or
confirmation and (d) any lawyer in our firm who otherwise devotes

 
 
-3-
 
 
To the Purchasers listed on Schedule 1
December 14, 2012
Page 4
 
substantive attention to matters of the Company on behalf of this firm and could
reasonably be expected to have information material to the opinions expressed
herein, and (ii) do not require or imply (a) any examination of any other
person’s or entity’s files, (b) that any inquiry be made of the client (other
than as to the existence of any order referred to in paragraph 5(c) above), any
lawyer (other than the lawyers described above), or any other person or entity,
or (c) any review or examination of any agreements, documents, certificates,
instruments or other papers other than the Transaction Documents and the
corporate records referred to in the third paragraph of this letter.
 
C.
This letter and the matters addressed herein are as of the date hereof or such
earlier date as is specified herein, and we undertake no, and disclaim any,
obligation to advise you of any change in any matter set forth herein, whether
based on a change in the law, a change in any fact relating to the Company or
any other person or entity, or any other circumstance. This letter is limited to
the matters expressly stated herein and no opinions are to be inferred or may be
implied beyond the opinions expressly set forth herein.

 
D.
The matters expressed in paragraphs 1 and 2 of this letter are subject to and
qualified and limited by (i) applicable bankruptcy, insolvency, fraudulent
transfer and conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally; (ii) general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity); (iii) principles of commercial reasonableness and unconscionability and
an implied covenant of good faith and fair dealing; (iv) the power of the courts
to award damages in lieu of equitable remedies; and (v) securities and other
Laws and public policy underlying such Laws with respect to rights to
indemnification and contribution. Although it appears the requirements of
Section 5-1402 of the New York General Obligations Law have been met, we express
no opinion on whether any choice of law provision in any of the Transaction
Documents referenced in paragraphs 1 through 2 above would raise any issues
under the United States constitution or in equity that would affect whether
courts in New York would enforce the choice of New York law to govern such
Transaction Document.

 
E.
We assume that no fraud, dishonesty, forgery, coercion, duress or breach of
fiduciary duty exists or will exist with respect to any of the matters relevant
to the opinions expressed herein.

 
F.
We express no opinion as to (i) the compliance of the transactions contemplated
by the Note Purchase Agreement with any regulations or governmental requirements
applicable to any party other than the Company; (ii) the financial condition or
solvency of the Company; (iii) the ability (financial or otherwise) of the
Company or any other party to
 

 
 
-4-
 
 
To the Purchasers listed on Schedule 1
December 14, 2012
Page 5
 
 
 
 
meet their respective obligations under the Note Purchase Agreement; (iv) the
compliance of the Note Purchase Agreement or the transactions contemplated
thereby with, or the effect of any of the foregoing with respect to, the
antifraud provisions of Federal and state securities laws, rules and
regulations; or (v) the conformity of the Note Purchase Agreement to any term
sheet or commitment letter.
 
G.
We express no opinion as to the subsequent resale of any Notes.

 
H.
This letter is solely for your benefit and the benefit of your respective
successors and permitted assigns in accordance with the Note Purchase Agreement,
and no other person or entity shall be entitled to rely upon this letter.
Without our prior written consent, this letter may not be quoted in whole or in
part or otherwise referred to in any document and may not be furnished or
otherwise disclosed to or used by any other person or entity, except for (i)
delivery of copies hereof to counsel for the addressees hereof; (ii) inclusion
of copies hereof in a closing file; and (iii) delivery of copies hereof to
regulatory agencies having jurisdiction over you (including the National
Association of Insurance Commissioners).

 

 
 
Very truly yours,
 
***DRAFT***
 
 
AKIN GUMP STRAUSS HAUER & FELD, L.L.P.

 
 
-5-
 
 

 
Schedule 1

 

 
The Purchasers listed on Schedule A to the Note Purchase Agreement.

 
 
 
 
 

 
Form of Opinion of Special Counsel
to the Purchasers

 

 

 
[to be provided on a case by case basis]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 
Exhibit 4.4(b)
(to Note Purchase Agreement)
 
 
 
 

 

 
 
Form of Subsidiary Guaranty Agreement

 

 

 

 



 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 

 

 

 

 
 
Form of Subsidiary Guaranty Agreement
 
Dated as of [_____________, 20__]
 
of
 
[Name of Guarantor(s)]

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 

 



 

 

 

 

 

 

 
Exhibit 9.8
(to Note Purchase Agreement)


 
 
 
 

 
Table of Contents
 

Section Heading Page



Section 1.
Guaranty
1



Section 2.
Obligations Absolute
3

 
Section 3.
Waiver
3

 
Section 4.
Obligations Unimpaired
4

 
Section 5.
Subrogation and Subordination
5

 
Section 6.
Reinstatement of Guaranty
6

 
Section 7.
Rank of Guaranty
6

 
Section 8.
Reserved
6

 
Section 9.
Representations and Warranties of [Each][the] Guarantor
6

 
 
Section 9.1.
Organization; Power and Authority
6

 
Section 9.2.
Authorization, Etc
6

 
Section 9.3.
Reserved
7

 
Section 9.4.
Compliance with Laws, Other instruments, Etc
7

 
Section 9.5.
Governmental Authorizations, Etc
7

 
Section 9.6.
Reserved
7

 
Section 9.7.
Solvency
7

 
Section 10.
Reserved
7

 
Section 11.
Term of Subsidiary Guaranty Agreement
7

 
Section 12.
Survival of Representations and Warranties; Entire Agreement
8

 
Section 13.
Amendment and Waiver.
8

 
 
Section 13.1.
Requirements
8

 
Section 13.2.
Solicitation of Holders of Notes
8

 
 
-i-
 
 
 
 
Section 13.3.
Binding Effect
9

 
Section 13.4.
Notes Held by Company, Etc
9

 
Section 14.
Notices
9

 
Section 15.
Miscellaneous
9

 
 
Section 15.1.
Successors and Assigns; Joinder
9

 
Section 15.2.
Severability
10

 
Section 15.3.
Construction
10

 
Section 15.4.
Further Assurances
10

 
Section 15.5.
Governing Law
10

 
Section 15.6.
Jurisdiction and Process; Waiver of Jury Trial
10


 

 

 
 
 
-ii-
 
 

 

 
 
Subsidiary Guaranty Agreement
 
This Subsidiary Guaranty Agreement, dated as of [_______________, 20__] (this
“Subsidiary Guaranty Agreement”), is made by [each of] the undersigned ([each
a][the] “Guarantor” and, together with [each of the other signatories hereto
and] any other entities from time to time parties hereto pursuant to Section
15.1 hereof, the “Guarantors”) in favor of the Purchasers (as defined below) and
the other holders from time to time of the Notes (as defined below). The
Purchasers and such other holders are herein collectively called the “holders”
and individually a “holder.”
 
Preliminary Statements:
 
    I.The Laclede Group, Inc., a Missouri corporation (the “Company”), has
entered into a Note Purchase Agreement dated as of August 3, 2012 (as amended,
modified, supplemented or restated from time to time, the “Note Agreement”) with
the Persons listed on the signature pages thereto (the “Purchasers”).
Capitalized terms used herein have the meanings specified in the Note Agreement
unless otherwise defined herein.
 
    II.The Company has authorized the issuance, pursuant to the Note Agreement,
of its 3.31% Senior Notes due December 15, 2022 in the aggregate principal
amount of $25,000,000. Pursuant to the Note Agreement, the Company has issued
and sold $25,000,000 aggregate principal amount of its 3.31% Senior Notes due
December 15, 2022 (the “Initial Notes”). The Initial Notes and any other Notes
that may from time to time be issued pursuant to the Note Agreement (including
any notes issued in substitution for any of the Notes) are herein collectively
called the “Notes” and individually a “Note”.
 
    III.Pursuant to the Note Agreement, the Company is required to cause
[each][the] Guarantor to deliver this Subsidiary Guaranty Agreement to the
holders.
 
    IV.[Each][The] Guarantor will receive direct and indirect benefits from the
financing arrangements contemplated by the Note Agreement. The [Board of
Directors] of [each][the] Guarantor has determined that the incurrence of such
obligations is in the best interests of such Guarantor.
 
Now Therefore, in compliance with the Note Agreement, and in consideration of,
the execution and delivery of the Note Agreement and the purchase of the Notes
by each of the Purchasers, [each][the] Guarantor hereby covenants and agrees
with, and represents and warrants to each of the holders as follows:
 
Section 1.
Guaranty.

 
[Each][The] Guarantor hereby irrevocably, unconditionally [and jointly and
severally with the other Guarantors] guarantees to each holder, the due and
punctual payment in full of (a) the principal of, Make-Whole Amount, if any, and
interest on (including, without limitation,
 
 
 
 
 
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding), and any other amounts due under, the Notes when and as the same
shall become due and payable (whether at stated maturity or by required or
optional prepayment or by acceleration or otherwise) and (b) any other sums
which may become due under the terms and provisions of the Notes, the Note
Agreement or any other instrument referred to therein (all such obligations
described in clauses (a) and (b) above are herein called the “Guaranteed
Obligations”). The guaranty in the preceding sentence is an absolute, present
and continuing guaranty of payment and not of collectibility and is in no way
conditional or contingent upon any attempt to collect from the Company or any
other guarantor of the Notes (including, without limitation, any other Guarantor
hereunder) or upon any other action, occurrence or circumstance whatsoever. In
the event that the Company shall fail so to pay any of such Guaranteed
Obligations, [each][the] Guarantor agrees to pay the same when due to the
holders entitled thereto, without demand, presentment, protest or notice of any
kind, in lawful money of the United States of America, pursuant to the
requirements for payment specified in the Notes and the Note Agreement. Each
default in payment of any of the Guaranteed Obligations shall give rise to a
separate cause of action hereunder and separate suits may be brought hereunder
as each cause of action arises. [Each][The] Guarantor agrees that the Notes
issued in connection with the Note Agreement may (but need not) make reference
to this Subsidiary Guaranty Agreement.
 
[Each][The] Guarantor agrees to pay and to indemnify and save each holder
harmless from and against any damage, loss, cost or expense (including
attorneys’ fees) which such holder may incur or be subject to as a consequence,
direct or indirect, of (x) any breach by such Guarantor[, by any other
Guarantor] or by the Company of any warranty, covenant, term or condition in, or
the occurrence of any default under, this Subsidiary Guaranty Agreement, the
Notes or the Note Agreement or any other instrument referred to therein,
together with all expenses resulting from the compromise or defense of any
claims or liabilities arising as a result of any such breach or default, (y) any
legal action commenced to challenge the validity or enforceability of this
Subsidiary Guaranty Agreement, the Notes, the Note Agreement or any other
instrument referred to therein and (z) enforcing or defending (or determining
whether or how to enforce or defend) the provisions of this Subsidiary Guaranty
Agreement.
 
[Each][The] Guarantor hereby acknowledges and agrees that such Guarantor’s
liability hereunder is joint and several with [the other Guarantors and] any
other Person(s) who may guarantee the obligations and Indebtedness under and in
respect of the Notes and the Note Agreement.
 
Notwithstanding the foregoing provisions or any other provision of this
Subsidiary Guaranty Agreement, the Purchasers (on behalf of themselves and their
successors and assigns) and [each][the] Guarantor hereby agree that if at any
time the Guaranteed Obligations exceed the Maximum Guaranteed Amount determined
as of such time with regard to such Guarantor, then this Subsidiary Guaranty
Agreement shall be automatically amended to reduce the Guaranteed Obligations to
the Maximum Guaranteed Amount. Such amendment shall not require the written
consent of [any][the] Guarantor or any holder and shall be deemed to have been
automatically consented to by [each][the] Guarantor and each holder. [Each][The]
Guarantor agrees that the
 
 
-2-
 
 
Guaranteed Obligations may at any time exceed the Maximum Guaranteed Amount
without affecting or impairing the obligation of such Guarantor. “Maximum
Guaranteed Amount” means as of the date of determination with respect to a
Guarantor, the lesser of (a) the amount of the Guaranteed Obligations
outstanding on such date and (b) the maximum amount that would not render such
Guarantor’s liability under this Subsidiary Guaranty Agreement subject to
avoidance under Section 548 of the United States Bankruptcy Code (or any
successor provision) or any comparable provision of applicable state law.
 
Section 2.
Obligations Absolute.

 
Subject to Section 9.8(c) of the Note Agreement, the obligations of [each][the]
Guarantor hereunder shall be primary, absolute, irrevocable and unconditional,
irrespective of the validity or enforceability of the Notes, the Note Agreement
or any other instrument referred to therein, shall not be subject to any
counterclaim, setoff, deduction or defense based upon any claim such Guarantor
may have against the Company or any holder or otherwise, and shall remain in
full force and effect without regard to, and shall not be released, discharged
or in any way affected by, any circumstance or condition whatsoever (whether or
not such Guarantor shall have any knowledge or notice thereof), including,
without limitation: (a) any amendment to, modification of, supplement to or
restatement of the Notes, the Note Agreement or any other instrument referred to
therein (it being agreed that the obligations of [each][the] Guarantor hereunder
shall apply to the Notes, the Note Agreement or any such other instrument as so
amended, modified, supplemented or restated) or any assignment or transfer of
any thereof or of any interest therein, or any furnishing, acceptance or release
of any security for the Notes or the addition, substitution or release of any
other Guarantor or any other entity or other Person primarily or secondarily
liable in respect of the Guaranteed Obligations; (b) any waiver, consent,
extension, indulgence or other action or inaction under or in respect of the
Notes, the Note Agreement or any other instrument referred to therein; (c) any
bankruptcy, insolvency, arrangement, reorganization, readjustment, composition,
liquidation or similar proceeding with respect to the Company or its property;
(d) any merger, amalgamation or consolidation of [any][the] Guarantor or of the
Company into or with any other Person or any sale, lease or transfer of any or
all of the assets of [any][the] Guarantor or of the Company to any Person; (e)
any failure on the part of the Company for any reason to comply with or perform
any of the terms of any other agreement with [any][the] Guarantor; (f) any
failure on the part of any holder to obtain, maintain, register or otherwise
perfect any security; or (g) any other event or circumstance which might
otherwise constitute a legal or equitable discharge or defense of a guarantor
(whether or not similar to the foregoing), and in any event however material or
prejudicial it may be to [any][the] Guarantor or to any subrogation,
contribution or reimbursement rights [any][the] Guarantor may otherwise have.
[Each][The] Guarantor covenants that its obligations hereunder will not be
discharged except by indefeasible payment in full in cash of all of the
Guaranteed Obligations and all other obligations hereunder or otherwise in
accordance with Section 9.8(c) of the Note Agreement.
 
Section 3.
Waiver.

 
[Each][The] Guarantor unconditionally waives to the fullest extent permitted by
law, (a) notice of acceptance hereof, of any action taken or omitted in reliance
hereon and of any default by the Company in the payment of any amounts due under
the Notes, the Note
 
 
-3-
 
 
Agreement or any other instrument referred to therein, and of any of the matters
referred to in Section 2 hereof, (b) all notices which may be required by
statute, rule of law or otherwise to preserve any of the rights of any holder
against such Guarantor, including, without limitation, presentment to or demand
for payment from the Company or [any][the] Guarantor with respect to any Note,
notice to the Company or to [any][the] Guarantor of default or protest for
nonpayment or dishonor and the filing of claims with a court in the event of the
bankruptcy of the Company, (c) any right to require any holder to enforce,
assert or exercise any right, power or remedy including, without limitation, any
right, power or remedy conferred in the Note Agreement or the Notes, (d) any
requirement for diligence on the part of any holder and (e) any other act or
omission or thing or delay in doing any other act or thing which might in any
manner or to any extent vary the risk of such Guarantor or otherwise operate as
a discharge of such Guarantor or in any manner lessen the obligations of such
Guarantor hereunder.
 
Section 4.
Obligations Unimpaired.

 
[Each][The] Guarantor authorizes the holders, without notice or demand to such
Guarantor [or any other Guarantor] and without affecting its obligations
hereunder, from time to time: (a) to renew, compromise, extend, accelerate or
otherwise change the time for payment of, all or any part of the Notes, the Note
Agreement or any other instrument referred to therein; (b) to change any of the
representations, covenants, events of default or any other terms or conditions
of or pertaining to the Notes, the Note Agreement or any other instrument
referred to therein, including, without limitation, decreases or increases in
amounts of principal, rates of interest, the Make-Whole Amount or any other
obligation; (c) to take and hold security for the payment of the Notes, the Note
Agreement or any other instrument referred to therein, for the performance of
this Subsidiary Guaranty Agreement or otherwise for the Indebtedness guaranteed
hereby and to exchange, enforce, waive, subordinate and release any such
security; (d) to apply any such security and to direct the order or manner of
sale thereof as the holders in their sole discretion may determine; (e) to
obtain additional or substitute endorsers or guarantors or release any other
Guarantor or any other Person or entity primarily or secondarily liable in
respect of the Guaranteed Obligations; (f) to exercise or refrain from
exercising any rights against the Company, [any][the] Guarantor or any other
Person; and (g) to apply any sums, by whomsoever paid or however realized, to
the payment of the Guaranteed Obligations and all other obligations owed
hereunder. The holders shall have no obligation to proceed against any
additional or substitute endorsers or guarantors or to pursue or exhaust any
security provided by the Company, such Guarantor [or any other Guarantor] or any
other Person or to pursue any other remedy available to the holders.
 
If an event permitting the acceleration of the maturity of the principal amount
of any Notes shall exist and such acceleration shall at such time be prevented
or the right of any holder to receive any payment on account of the Guaranteed
Obligations shall at such time be delayed or otherwise affected by reason of the
pendency against the Company, [any][the] Guarantor or any other guarantors of a
case or proceeding under a bankruptcy or insolvency law, such Guarantor agrees
that, for purposes of this Subsidiary Guaranty Agreement and its obligations
hereunder, the maturity of such principal amount shall be deemed to have been
accelerated with the same effect as if the holder thereof had accelerated the
same in accordance with the terms of
 
 
-4-
 
 
the Note Agreement, and such Guarantor shall forthwith pay such accelerated
Guaranteed Obligations.
 
Section 5.
Subrogation and Subordination.

 
    (a)[Each][The] Guarantor will not exercise any rights which it may have
acquired by way of subrogation under this Subsidiary Guaranty Agreement, by any
payment made hereunder or otherwise, or accept any payment on account of such
subrogation rights, or any rights of reimbursement, contribution or indemnity or
any rights or recourse to any security for the Notes or this Subsidiary Guaranty
Agreement unless and until all of the Guaranteed Obligations shall have been
indefeasibly paid in full in cash.
 
    (b)[Each][The] Guarantor hereby subordinates the payment of all Indebtedness
and other obligations of the Company or any other guarantor of the Guaranteed
Obligations owing to such Guarantor, whether now existing or hereafter arising,
including, without limitation, all rights and claims described in clause (a) of
this Section 5, to the indefeasible payment in full in cash of all of the
Guaranteed Obligations. If the Required Holders so request, any such
Indebtedness or other obligations shall be enforced and performance received by
such Guarantor as trustee for the holders and the proceeds thereof shall be paid
over to the holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of [any][the] Guarantor under this
Subsidiary Guaranty Agreement.
 
    (c)If any amount or other payment is made to or accepted by [any][the]
Guarantor in violation of any of the preceding clauses (a) and (b) of this
Section 5, such amount shall be deemed to have been paid to such Guarantor for
the benefit of, and held in trust for the benefit of, the holders and shall be
paid over to the holders promptly, in the form received (together with any
necessary endorsements) to be applied to the Guaranteed Obligations, whether
matured or unmatured, as may be directed by the Required Holders, but without
reducing or affecting in any manner the liability of such Guarantor under this
Subsidiary Guaranty Agreement.
 
    (d)[Each][The] Guarantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated by the Note
Agreement and that its agreements set forth in this Subsidiary Guaranty
Agreement (including this Section 5) are knowingly made in contemplation of such
benefits.
 
    (e)[Each][The] Guarantor hereby agrees that, to the extent that a Guarantor
shall have paid an amount hereunder to any holder that is greater than the net
value of the benefits received, directly or indirectly, by such paying guarantor
as a result of the issuance and sale of the Notes (such net value, its
“Proportionate Share”), such paying guarantor shall, subject to Section 5(a) and
5(b), be entitled to contribution from any guarantor that has not paid its
Proportionate Share of the Guaranteed Obligations. Any amount payable as a
contribution under this Section 5(e) shall be determined as of the date on which
the related payment is made by such guarantor seeking contribution and
[each][the] Guarantor acknowledges that the right to contribution hereunder
shall constitute an asset of such Guarantor to which such contribution is
 
 
-5-
 
 
owed. Notwithstanding the foregoing, the provisions of this Section 5(e) shall
in no respect limit the obligations and liabilities of [any][the] Guarantor to
the holders of the Notes hereunder or under the Notes, the Note Agreement or any
other document, instrument or agreement executed in connection therewith, and
[each][the] Guarantor shall remain jointly and severally liable for the full
payment and performance of the Guaranteed Obligations.
 
Section 6.
Reinstatement of Guaranty.

 
This Subsidiary Guaranty Agreement shall continue to be effective, or be
reinstated, as the case may be, if and to the extent at any time payment, in
whole or in part, of any of the sums due to any holder on account of the
Guaranteed Obligations is rescinded or must otherwise be restored or returned by
a holder upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Company or any other guarantors, or upon or as a result of
the appointment of a custodian, receiver, trustee or other officer with similar
powers with respect to the Company or any other guarantors or any part of its or
their property, or otherwise, all as though such payments had not been made.
 
Section 7.
Rank of Guaranty.

 
[Each][The] Guarantor will ensure that its payment obligations under this
Subsidiary Guaranty Agreement will at all times rank at least pari passu,
without preference or priority, with all other unsecured and unsubordinated
Indebtedness of such Guarantor now or hereafter existing.
 
Section 8.
Reserved.

 
Section 9.
Representations and Warranties of [Each][the] Guarantor.

 
[Each][The] Guarantor represents and warrants to each holder as follows:
 
    Section 9.1.Organization; Power and Authority. Such Guarantor is a
[_______________]1, duly organized, validly existing and in good standing under
the laws of its jurisdiction of [__________]2, and is duly qualified as a
foreign [_______________]3 and is in good standing in each jurisdiction in which
such qualification is required by law, other than those jurisdictions as to
which the failure to be so qualified or in good standing could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
Such Guarantor has the [__________]4 power and authority to own or hold under
lease the properties it purports
 

--------------------------------------------------------------------------------

1 Insert type of entity and jurisdiction.

2 Insert appropriate entity formation (e.g., incorporation, organization, etc.)

3 Insert type of entity.

4 Insert appropriate form of action (e.g., corporate, limited liability company,
etc.).

 
-6-
 
 
to own or hold under lease, to transact the business it transacts and proposes
to transact, to execute and deliver this Subsidiary Guaranty Agreement and to
perform the provisions hereof.
 
    Section 9.2.Authorization, Etc. This Subsidiary Guaranty Agreement has been
duly authorized by all necessary [__________]5 action on the part of such
Guarantor, and this Subsidiary Guaranty Agreement constitutes a legal, valid and
binding obligation of such Guarantor enforceable against such Guarantor in
accordance with its terms, except as such enforceability may be limited by (a)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (b) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
    Section 9.3.Reserved.
 
    Section 9.4.Compliance with Laws, Other instruments, Etc. The execution,
delivery and performance by such Guarantor of this Subsidiary Guaranty Agreement
will not (a) contravene, result in any breach of, or constitute a default under,
or result in the creation of any Lien in respect of any property of such
Guarantor or any of its Subsidiaries under, any indenture, mortgage, deed of
trust, loan, purchase or credit agreement, lease, organizational documents, or
any other agreement or instrument to which such Guarantor or any of its
Subsidiaries is bound or by which such Guarantor or any of its Subsidiaries or
any of their respective properties may be bound or affected, (b) conflict with
or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree, or ruling of any court, arbitrator or Governmental
Authority applicable to such Guarantor or any of its Subsidiaries or (c) violate
any provision of any statute or other rule or regulation of any Governmental
Authority applicable to such Guarantor or any of its Subsidiaries. “Governmental
Authority” means (x) the government of (i) the United States of America or any
State or other political subdivision thereof, or (ii) any other jurisdiction in
which such Guarantor or any of its Subsidiaries conducts all or any part of its
business, or which asserts jurisdiction over any properties of such Guarantor or
any of its Subsidiaries, or (y) any entity exercising executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to, any such
government.
 
    Section 9.5.Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by such Guarantor of this Subsidiary Guaranty Agreement, [other than [__], which
consent, approval or authorization or registration, filing or declaration has
been obtained or made, as applicable].
 
    Section 9.6.Reserved
 
    Section 9.7.Solvency. Upon the execution and delivery hereof, such Guarantor
will be solvent, will be able to pay its debts as they mature, and will have
capital sufficient to carry on its business.
 

--------------------------------------------------------------------------------

5 Insert appropriate entity power.

 
-7-
 
 
Section 10.
Reserved.

 
Section 11.
Term of Subsidiary Guaranty Agreement.

 
Except as set forth in Section 9.8(c) of the Note Agreement, this Subsidiary
Guaranty Agreement and all guarantees, covenants and agreements of the
Guarantor[s] contained herein shall continue in full force and effect and shall
not be discharged until such time as all of the Guaranteed Obligations and all
other obligations hereunder shall be indefeasibly paid in full in cash and shall
be subject to reinstatement pursuant to Section 6.
 
Section 12.
Survival of Representations and Warranties; Entire Agreement.

 
All representations and warranties contained herein shall survive the execution
and delivery of this Subsidiary Guaranty Agreement and may be relied upon by any
subsequent holder, regardless of any investigation made at any time by or on
behalf of any Purchaser or any other holder. All statements contained in any
certificate or other instrument delivered by or on behalf of [a][the] Guarantor
pursuant to this Subsidiary Guaranty Agreement shall be deemed representations
and warranties of such Guarantor under this Subsidiary Guaranty Agreement.
Subject to the preceding sentence, this Subsidiary Guaranty Agreement embodies
the entire agreement and understanding between each holder and the Guarantors
and supersedes all prior agreements and understandings relating to the subject
matter hereof.
 
Section 13.
Amendment and Waiver.

 
    Section 13.1.Requirements. Except as otherwise provided in the fourth
paragraph of Section 1 of this Subsidiary Guaranty Agreement, this Subsidiary
Guaranty Agreement may be amended, and the observance of any term hereof may be
waived (either retroactively or prospectively), with (and only with) the written
consent of [each][the] Guarantor and the Required Holders, except that no
amendment or waiver (a) of any of the first three paragraphs of Section 1 or any
of the provisions of Section 2, 3, 4, 5, 6, 7, 11 or 13 hereof, or any defined
term (as it is used therein), or (b) which results in the limitation of the
liability of [any][the] Guarantor hereunder (except to the extent provided in
the fourth paragraph of Section 1 of this Subsidiary Guaranty Agreement) will be
effective as to any holder unless consented to by such holder in writing.
 
    Section 13.2.Solicitation of Holders of Notes.
 
       (a)Solicitation. [Each][The] Guarantor will provide each holder of the
Notes (irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof. [Each][The] Guarantor will deliver executed or true and correct copies
of each amendment, waiver or consent effected pursuant to the provisions of this
Section 13.2 to each holder promptly following the date on which it is executed
and delivered by, or receives the consent or approval of, the Required Holders.
 
 
-8-
 
 
       (b)Payment. The Guarantor[s] will not directly or indirectly pay or cause
to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security or provide other credit
support, to any holder as consideration for or as an inducement to the entering
into by any holder of any waiver or amendment of any of the terms and provisions
hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder even if such holder did not consent to such waiver
or amendment.
 
    Section 13.3.Binding Effect. Any amendment or waiver consented to as
provided in this Section 13 applies equally to all holders and is binding upon
them and upon each future holder and upon [each][the] Guarantor without regard
to whether any Note has been marked to indicate such amendment or waiver. No
such amendment or waiver will extend to or affect any obligation, covenant or
agreement not expressly amended or waived or impair any right consequent
thereon. No course of dealing between [a][the] Guarantor and the holder nor any
delay in exercising any rights hereunder or under any Note shall operate as a
waiver of any rights of any holder. As used herein, the term “this Subsidiary
Guaranty Agreement” and references thereto shall mean this Subsidiary Guaranty
Agreement as it may be amended, modified, supplemented or restated from time to
time.
 
    Section 13.4.Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Subsidiary Guaranty
Agreement, or have directed the taking of any action provided herein to be taken
upon the direction of the holders of a specified percentage of the aggregate
principal amount of Notes then outstanding, Notes directly or indirectly owned
by [any][the] Guarantor, the Company or any of their respective Affiliates shall
be deemed not to be outstanding.
 
Section 14.
Notices.

 
All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy or electronic mail (to those recipients who have provided
email addresses specifically for such purpose to the other parties hereto) if
the sender on the same day sends a confirming copy of such notice by a
recognized overnight delivery service (charges prepaid), or (b) by registered or
certified mail with return receipt requested (postage prepaid), or (c) by a
recognized overnight delivery service (with charges prepaid). Any such notice
must be sent:
 
    (a)if to [any][the] Guarantor, to [__________________________________], or
such other address as such Guarantor shall have specified to the holders in
writing, or
 
    (b)if to any holder, to such holder at the addresses specified for such
communications set forth in Schedule A to the Note Agreement, or such other
address as such holder shall have specified to the Guarantor[s] in writing.
 
 
-9-
 
 
Section 15.
Miscellaneous.

 
    Section 15.1.Successors and Assigns; Joinder. All covenants and other
agreements contained in this Subsidiary Guaranty Agreement by or on behalf of
any of the parties hereto bind and inure to the benefit of their respective
successors and assigns whether so expressed or not. It is agreed and understood
that any Person may become a Guarantor hereunder by executing a Subsidiary
Guarantor Supplement substantially in the form of Exhibit A attached hereto and
delivering the same to the holders. Any such Person shall thereafter be a
“Guarantor” for all purposes under this Subsidiary Guaranty Agreement.
 
    Section 15.2.Severability. Any provision of this Subsidiary Guaranty
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by law), not invalidate or render unenforceable such provision
in any other jurisdiction.
 
    Section 15.3.Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such express contrary provision) be deemed to excuse compliance with any
other covenant. Whether any provision herein refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.
 
The section and subsection headings in this Subsidiary Guaranty Agreement are
for convenience of reference only and shall neither be deemed to be a part of
this Subsidiary Guaranty Agreement nor modify, define, expand or limit any of
the terms or provisions hereof. All references herein to numbered sections,
unless otherwise indicated, are to sections of this Subsidiary Guaranty
Agreement. Words and definitions in the singular shall be read and construed as
though in the plural and vice versa, and words in the masculine, neuter or
feminine gender shall be read and construed as though in either of the other
genders where the context so requires.
 
    Section 15.4.Further Assurances. [Each][The] Guarantor agrees to execute and
deliver all such instruments and take all such action as the Required Holders
may from time to time reasonably request in order to effectuate fully the
purposes of this Subsidiary Guaranty Agreement.
 
    Section 15.5.Governing Law. This Subsidiary Guaranty Agreement shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the law of the State of New York, excluding choice-of-law
principles of the law of such State that would permit the application of the
laws of a jurisdiction other than such State.
 
    Section 15.6.Jurisdiction and Process; Waiver of Jury Trial. (a) Each party
to this Subsidiary Guaranty Agreement hereby irrevocably submits to the
exclusive jurisdiction of any federal court sitting in the Borough of Manhattan,
The City of New York, over any suit, action or
 
 
-10-
 
 
proceeding arising out of or relating to this Subsidiary Guaranty Agreement or
the Notes; provided that if no such federal court has jurisdiction to accept
such suit, action or proceeding, then each party to this Agreement irrevocably
and unconditionally submits to the exclusive jurisdiction of any state court
sitting in the Borough of Manhattan, The City of New York. To the fullest extent
permitted by applicable law, each party to this Subsidiary Guaranty Agreement
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
 
    (b)[Each][The] Guarantor consents to process being served by or on behalf of
any holder in any suit, action or proceeding of the nature referred to in
Section 15.6(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 14 or at such other address
of which such holder shall then have been notified pursuant to Section 14.
[Each][The] Guarantor agrees that such service upon receipt (i) shall be deemed
in every respect effective service of process upon it in any such suit, action
or proceeding and (ii) shall, to the fullest extent permitted by applicable law,
be taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
 
    (c)Nothing in this Section 15.6 shall affect the right of any holder to
serve process in any manner permitted by law, or limit any right that the
holders may have to bring proceedings against [any][the] Guarantor in the courts
of any appropriate jurisdiction or to enforce in any lawful manner a judgment
obtained in one jurisdiction in any other jurisdiction.
 
    (d)The Guarantor[s] and the Holders hereby waive trial by jury in any action
brought on or with respect to this Subsidiary Guaranty Agreement or other
document executed in connection herewith.

 

 
 
-11-
 
 

 

 
 
In Witness Whereof, [each][the] Guarantor has caused this Subsidiary Guaranty
Agreement to be duly executed and delivered as of the date and year first above
written.
 
 

 
[Name of Guarantor]
       
By:
     
Name:
   
Title:
       
Notice Address for such Guarantor
                       
[Name of Guarantor]
     
By:
Name:
   
Title:
       
Notice Address for such Guarantor
                       

 
 
 
 

 

 
 
Exhibit A
 
Subsidiary Guarantor Supplement
 
This Subsidiary Guarantor Supplement (the “Subsidiary Guarantor Supplement”),
dated as of [__________, 20__] is made by [__________], a [____________]6 (the
“Additional Guarantor”), in favor of the holders from time to time of the Notes
issued pursuant to the Note Agreement described below:
 
Preliminary Statements:
 
    I.Pursuant to the Note Purchase Agreement dated as of August 3, 2012 (as
amended, modified, supplemented or restated from time to time, the “Note
Agreement”), by and among The Laclede Group, Inc., a Missouri corporation (the
“Company”), and the Persons listed on the signature pages thereto (the
“Purchasers”), the Company has issued and sold $25,000,000 aggregate principal
amount of its 3.31% Senior Notes due December 15, 2022 (the “Initial Notes”).
The Initial Notes and any other Notes that may from time to time be issued
pursuant to the Note Agreement (including any notes issued in substitution for
any of the Notes) are herein collectively called the “Notes” and individually a
“Note”.
 
    II.The Company is required pursuant to the Note Agreement to cause the
Additional Guarantor to deliver this Subsidiary Guarantor Supplement in order to
cause the Additional Guarantor to become a Guarantor under the Subsidiary
Guaranty Agreement dated as of [____________, 20__] executed by [certain
Subsidiaries of the Company] (together with each entity that from time to time
becomes a party thereto by executing a Subsidiary Guarantor Supplement pursuant
to Section 15.1 thereof, collectively, the “Guarantors”) in favor of each holder
from time to time of any of the Notes (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Subsidiary Guaranty
Agreement”).
 
    III.The Additional Guarantor has received and will receive substantial
direct and indirect benefits from the Company’s compliance with the terms and
conditions of the Note Agreement and the Notes issued thereunder.
 
    IV.Capitalized terms used and not otherwise defined herein have the
definitions set forth in the Note Agreement.
 
Now therefore, in consideration of the funds advanced to the Company by the
Purchasers under the Note Agreement and to enable the Company to comply with the
terms of the Note Agreement, the Additional Guarantor hereby covenants,
represents and warrants to the holders as follows:

--------------------------------------------------------------------------------

6 Insert type of entity and jurisdiction.

 
 
 
 
 
The Additional Guarantor hereby becomes a Guarantor (as defined in the
Subsidiary Guaranty Agreement) for all purposes of the Subsidiary Guaranty
Agreement. Without limiting the foregoing, the Additional Guarantor hereby (a)
jointly and severally with the other Guarantor[s] under the Subsidiary Guaranty
Agreement, guarantees to the holders from time to time of the Notes the prompt
payment in full when due (whether at stated maturity, by acceleration or
otherwise) and the full and prompt performance and observance of all Guaranteed
Obligations (as defined in Section 1 of the Subsidiary Guaranty Agreement) in
the same manner and to the same extent as is provided in the Subsidiary Guaranty
Agreement, (b) accepts and agrees to perform and observe all of the covenants
set forth therein, (c) waives the rights set forth in Section 3 of the
Subsidiary Guaranty Agreement, (d) makes the representations and warranties set
forth in Section 9 of the Subsidiary Guaranty Agreement and (e) waives the
rights, submits to jurisdiction, and waives service of process as described in
Section 15.6 of the Subsidiary Guaranty Agreement.
 
Notice of acceptance of this Subsidiary Guarantor Supplement and of the
Subsidiary Guaranty Agreement, as supplemented hereby, is hereby waived by the
Additional Guarantor.
 
The address for notices and other communications to be delivered to the
Additional Guarantor pursuant to Section 14 of the Subsidiary Guaranty Agreement
is set forth below.
 
In Witness Whereof, the Additional Guarantor has caused this Subsidiary
Guarantor Supplement to be duly executed and delivered as of the date and year
first above written.

 

 
[Name of Guarantor]
       
By:
     
Name:
   
Title:
       
Notice Address for such Guarantor
                 



 
-2-
 
 